Explanations of vote
Oral explanations of vote
(FI) Madam President, I think it is very important that we voted in favour of this report with a clear majority. This is just the sort of work that the European Parliament needs to do to preserve the faith of the public in this system.
Why, though, did I want to raise this subject again, now that the vote is over? Like the rapporteur, I would like to stress that this is an important matter, especially between the institutions, and these correlation tables are an important start. I hope that this will function until the end, with no quarrelling between the institutions, so that this can be implemented as speedily as possible.
(IT) Madam President, ladies and gentlemen, this is an important measure for the agricultural world. However, the measure needs to be followed up immediately by a commitment from the Council and national governments to adopt it forthwith, before the end of the season, in order to solve this problem which does not affect just the southern part of Europe, but the whole of Europe, as today's vote has shown.
Bluetongue affects the sheep and cattle on our farms. Therefore, taking action to totally eradicate it is a health policy objective which national governments can best contribute to through this measure by being flexible. It also needs to be immediately adopted through transposition of the directive.
(FI) Madam President, this was an extremely important subject for debate, and I think that it would have been important if Parliament had sent a clear message that we are very worried about what happened. We want to show the public that we are doing all we can to make nuclear power plants in Europe and in the world generally as safe as possible. We also, however, want to show that we can continue with nuclear power when there is greater certainty over the issue. It is a pity, however, that the majority here voted against this, and that the clear message was therefore not sent today.
(DE) Madam President, I am somewhat disappointed that Parliament was unable to approve this by a majority today in order to learn sensible lessons from the reactor disaster in Japan. I consider it beyond question that this must mean organising a clear shift in energy policy away from nuclear energy - in order words, the beginning of a phase-out - at European level. Secondly, it should also be obvious that if we carry out stress tests, then any nuclear power plant that fails these tests is required to be removed from the grid.
Neither of these proposals received a majority in the vote. I was therefore unable to support the resolution. I hope that we will soon succeed in organising a uniform energy policy that provides us with safe and sensible energy in the future, which means movement towards energy efficiency and renewable energies.
(SK) Madam President, no one surely doubts that the accident in Fukushima showed the need to tighten up assessments of existing nuclear power plant operations and the construction of new plants. It will be necessary to review and adjust legislation, as well as the parameters of the stress tests on European nuclear plants, based on common criteria applied throughout the EU. In view of the fact that this is a global problem which knows no borders, there could even be an intercontinental agreement covered by global authorities.
However, we must not rush into this, as we might throw out the baby with the bathwater. It is a matter of resolving purely professional problems, the politicisation of which can only do harm. We witness many demagogic claims that have no professional basis whatsoever every day in the media and also here in the European Parliament.
Since the conclusions of the European Parliament debate fully reflect this conflict of opinions, I have abstained from the final vote on the position of Parliament.
(FI) Madam President, I could not vote in favour of this resolution either, at least not in its present form when we came to vote on it.
In Europe, our citizens fear for their safety, and with good reason. This should be a priority for us now. We need concrete measures to increase people's feelings of safety.
This resolution divided opinions right across Parliament. It should not be a matter of whether we are against or in favour of nuclear power: we insist on minimum standards of safety for Europe as a whole. The stress tests proposed by the Commission will not be enough on their own to pacify the public. The Commission should investigate alternative energy solutions for the future, at the same time taking into consideration the different energy needs of the EU Member States. In my opinion, investing in nuclear power should not mean that there is less research or product development in the area of renewable energy sources.
(SK) Madam President, the disaster in Fukushima has given rise to justified public fears over the use of nuclear energy, and it is therefore appropriate to think about the current situation in the EU, and to take decisive steps to improve safety, with which I agree, as well as transparency in the operation of nuclear plants and the protection of human health. In the current situation, it is not possible, with the best will in the world, to imagine a functioning, competitive electricity market without the contribution of nuclear energy in a balanced energy mix, whether we like it or not.
The EU and the Member States have a duty to create an energy policy that will ensure the sovereignty, political independence and economic security of every state. The instruments for achieving this objective include a suitable energy mix, an adequate level of production capacity, a balance between supply and demand, reductions in the energy intensity of the economy and so on.
I am not afraid of emphasising that nuclear energy is an important resource for electricity generation, because it contributes to greater energy security, particularly for states with limited reserves of solid fuels. I abstained from the final vote because it included a proposal to put through a moratorium on new reactors. I certainly disagree with that.
Madam President, I voted in favour of the amendment insisting on a nuclear-free future for Europe. The tragedy of Fukushima underlines the huge danger that nuclear power represents for humanity and for the environment. The potential for massive catastrophe and the lack of a safe way to dispose of spent nuclear fuel means that nuclear power does not represent a safe means to develop energy production.
The tragedy also underlines the fact that private profiteers cannot be trusted with the vital task of energy production and energy distribution. Ultimately, the capitalist pursuit of profit, without regard for human life, human safety or the environment, is responsible for this crisis.
I call for the nationalisation of the energy sector under democratic worker control and management. On that basis, we could develop a rational and sustainable plan for energy production, distribution and use, to provide cheap and safe energy for all, while protecting the environment. At the centre of that plan, there must be a long-term programme of investment in renewable energy sources leading to the progressive replacement of oil, gas, coal and nuclear power stations.
(IT) Madam President, ladies and gentlemen, after the tragedy of Fukushima, we all need to stop and think. Nuclear power is once more in the spotlight, and I believe we need to think above all of the future, of our children's future. It is true that we need energy, but we need clean energy and safe energy. Safety is all well and good, but it is not enough. A moratorium is not enough; we need to go further than that.
The tragedy of Fukushima tells us that there is no such thing as zero-risk nuclear power stations. Above all, it tells us that we need to organise a rapid exit from nuclear power and to focus our attention on renewable, alternative power sources. Europe needs a new energy policy in order to halt the construction of new nuclear power stations because of the terrible impact these power stations could have on safety, the environment, the climate and future generations. A radical change of perspective is necessary, for a safe future based on saving energy and the use of renewable sources.
(PL) Madam President, I voted in favour of adopting the resolution. The resolution was meant to be an expression of solidarity with the victims of the natural disaster and the nuclear accident which followed it, and also an expression of gratitude and recognition for all those who are risking their own lives to prevent an even greater catastrophe. I, too, am full of admiration for the solidarity, courage and determination with which the people of Japan are reacting to this disaster.
I agree with the conclusion that the European Union must comprehensively review its approach to nuclear safety, but we cannot force Member States to abandon activities aimed at ensuring their own energy security, so I am pleased that we have rejected the unrealistic and dangerous provisions in our resolution.
(IT) Madam President, ladies and gentlemen, the Italian delegation from Italia dei Valori voted against the text of the resolution on nuclear power, because it was not clear enough to indicate a clear no to nuclear power.
Unfortunately, all the amendments that could have improved the text and chosen a Europe free of nuclear power, immediately free of existing nuclear power stations and with no future nuclear power stations, were rejected. A Europe free of nuclear power is the only possible route if we want to guarantee that our children and future generations will have a future protected from the repetition of catastrophes like Fukushima and Chernobyl.
These lessons tell us that there is no such thing as theoretical safety. That is why we have to say a clear no to the nuclear option and invest in research and innovation in other sources that are truly green, renewable and clean.
(DE) Madam President, I voted in favour of the motion for a resolution and I find it deeply regrettable that Parliament has not succeeded in reaching a uniform position today. I particularly address this to those Members who were demanding more. I think it would have been better to vote for the compromise, because I am aware that the European Union contains very differing views on the issue of nuclear energy.
It is precisely because environmental effects and the impact of disasters know no national boundaries that I would consider it important to adopt and accept the minimum requirements. In the first place, we need a uniform safety standard in the European Union. Secondly, we need to make provision for any future incidents or disasters; in other words, we need a European disaster recovery plan. Thirdly, we should not continue to neglect research in the area of renewable energies, but also in the area of nuclear fusion and into the establishment of storage facilities and the recycling of carbon fuels.
Madam President, I also am disappointed that this House was not able to send a balanced and reasonable message. There is no doubt that the damage to the Fukushima nuclear power plant is a disaster, but the final death toll will not be counted in thousands or hundreds, and perhaps not even in tens.
As a result of the world's most severe earthquake recorded in that area, there will be an estimated 30 000 to 40 000 deaths due to destroyed roads, bridges, railway lines and buildings. Should we demolish all similar structures in the EU, just in case? That is my question.
Nuclear technology is not at fault in Japan; the location is. A panic reaction in Europe is therefore not only ridiculous but it could also damage the environment because there is no credible supply of a low carbon alternative to nuclear energy, and fossil fuels will prosper. Do we really want that?
(FI) Madam President, everyone in Europe must be concerned about safety, and that is important. We have to build systems that are safe.
Of course, it has to be said that there has been something of an overreaction since Fukushima. On the other hand, that is only natural. I remember the time when the Estonia sank: some were of the opinion that all ships should be banned, because they are dangerous. Well, individuals can have such thoughts. Now, though, we need to remember that just one out of 54 nuclear power plants did not get through the test to which the tsunami and earthquake subjected them.
Despite that, however, we now need to examine things calmly and remember that you cannot generalise on the basis of an individual case. In fact, 300 000 Europeans die each year from the effects of fossil fuel emissions, and that is something we should look into first. It is very important to ensure that nuclear technology is safe, and I know that in Europe, we will also construct plants safely in the future, and attention needs to be paid to this. Nevertheless, there is absolutely no cause for misplaced hysteria on this scale.
Madam President, can I say I abstained on the votes all of the way through on this. This was not because I am not concerned about the issue, as I really am concerned about this issue, but I realise that it has to be nuanced and there are no easy answers.
I live in Ireland, I represent Dublin, which is on the east coast of Ireland. Along the west coast of Britain there are five active nuclear plants; I have no objection to them. However, I do think that in the area of nuclear safety and in the interests of good neighbourliness, it would be a good idea to have some form of joint British/Irish - when I say Irish, I mean North-South Irish - safety overview of the workings of those plants so that we would be informed about the risks, if there are any. Furthermore, in the event of an accident, we could participate in any evacuation that there might need to be for people in Wales or England, so that we could play our part as a good neighbour.
Within Member States, where there are neighbour Member State countries with facilities of this kind, there needs to be good neighbourly cooperation. That is the reason why I wished to make this explanation.
(FI) Madam President, in Syria, Bahrain and Yemen, people have tried to stand up for human dignity, transparency, fundamental rights and the right to democracy.
The European Union has shown willing and ability in protecting Libya's civilian population and supporting the democratic revolution. We must avoid double standards and show that we will act in accordance with our values in European Union foreign policy.
The situation in North Africa and the Middle East is a real acid test of Europe's new External Action Service. A viable, fair society needs genuine dialogue and interaction between civil society and the political decision makers. The people have to be listened to, and this is something of which we want to remind Syria, Bahrain and Yemen. We are not fomenting revolution.
The satisfaction, safety and welfare of the people are the priority of a state that respects justice. With this resolution, we are showing that Europe, in its foreign policy, stands by the values for which it was also established.
Madam President, I abstained on the vote on the situation in Syria, Bahrain and Yemen. The revolutionary movements that started in Tunisia have inspired and encouraged millions of people across North Africa and the Middle East to engage in popular uprisings against the brutal regimes that have dictatorially ruled those countries for decades.
Those uprisings have once again proven the potential power of the working class and the poor to stand up and defeat their oppressors. I denounce the hypocrisy of the leaders of the EU and other Western countries who today condemn the brutal repression that is used by these dictatorial leaders, but who yesterday supported, and provided a lifeline for, their regimes.
It is now vital that the masses unite across ethnic and religious lines to clean out the corrupt elites and build genuine democratic societies that can provide decent jobs, decent education and end poverty. To achieve that, the working class and poor must take control over the economy and wealth that exists in the region and use it in the interests of the majority.
(PL) Madam President, we have recently witnessed mass demonstrations in countries such as Syria, Bahrain and Yemen. The protesters are demanding democracy in public life, the resignation of dictators and also, especially in Syria, the lifting of the state of emergency. However, the authorities in these countries are using brute force against the demonstrators, killing many people. It is particularly worrying that the whole region is threatened. Using force against your own citizens is a violation of every law. Using live ammunition is indefensible and demands categorical condemnation. I appeal to the governments of these countries to stop the repression, in the name of human rights, including the right to peaceful protest and freedom of speech. I call on European institutions and the relevant international organisations to set in motion diplomatic measures in order to protect the demonstrators. I hope that, in adopting today's resolution, we will also contribute to the protection of fundamental human rights in these countries.
(FI) Madam President, the European Union obviously knows that it has to implement its own fundamental values in its policy. Human rights are one key area; they must be exported to the Middle East. We really need to present a concept and understanding of what human rights mean. That is not easy, because Middle Eastern culture is based on different values. We in Europe have been brought up in a world of Judaeo-Christian values, whilst theirs come from Islamic thinking. In both, people are treated differently, and the notion of a human being is different.
In any case, Syria has been under emergency law since 1963. This has allowed the execution of people without trial. Now, this uprising shows us that in Europe, we really need to open our eyes and see that the only success story in the Middle East is its sole democratic state: Israel, where there are human rights, freedom of opinion and democracy.
We should now exert more of this type of influence on Syria, Bahrain and Yemen, so that they might accept human rights for all and, furthermore, the rights of women and children, thereby, perhaps, taking the path to democracy. I am not naïve, however, and I know that in the Islamic world, it is difficult to take these values forward. Nevertheless, as Europeans, we should try to export and promote them.
Madam President, I abstained on the 2010 report on Iceland. As a result of the financial and economic crisis, Iceland went from being the fifth richest country in the world to being a country racked by crisis, with the collapse of its banking system, where 40% of households could not pay their bills and pensioners lost their life's savings.
Last year, 93% of the Icelandic population, in a referendum, rejected the notion of paying more than EUR 3.5 billion to the governments of Britain and the Netherlands. Despite some modifications, they are faced with essentially the same deal in the vote to be held on 9 April. They should not be bullied into accepting this deal; the deal should be rejected. It is not the responsibility of the Icelandic people to pay for the crisis. Workers, pensioners and poor people have not created this crisis and must not pay for it; not in Iceland, not in Greece, not in Portugal, not in Spain, not in Ireland nor elsewhere. Those international speculators who profited massively from the deregulation of the financial markets must pay.
(DE) Madam President, I am always pleased when new members join the European Union, which is why I also voted in favour of this motion. However, I would like to see all issues being placed clearly on the table during the accession negotiations and being discussed and dealt with beforehand. Problems that are not dealt with out of misplaced amicability do not go away. It is often a harder, more protracted process to resolve them subsequently and the result is mutual disappointment. Let me reiterate: I am always pleased when a new member joins the EU, but every member has not just rights but also responsibilities.
(FI) Madam President, I apologise for the incident before the vote. You were quite right.
The European Union has promised the Balkan countries an opportunity for enlargement. I consider that to be the only guarantee of peace there, as Martti Ahtisaari also said before me.
For the second consecutive year, the Commission is recommending the commencement of membership talks with regard to Macedonia. The European Union cannot hide behind the dispute over Macedonia's name in its accession process. The formal membership requirements must, of course, be met, and reforms need to be carried out.
The dispute over Macedonia's name would not be the first time a new Member State brought insoluble problems with it. We should all take a look in the mirror. Why should we treat Macedonia any differently? Macedonia's progress, first and foremost, depends on Macedonia itself, but the EU should not shut the door in its face for political reasons like the dispute over its name.
(DE) Madam President, I also voted in favour of this report and of this resolution - in favour of Macedonia. However, if we are being honest about this, then there is one detail that must be mentioned. We cannot tell people and ethnic groups in other countries to rename their language because other countries do not like what they call it. That is laid down in international law, and as Europeans we must be sure that we remain honest about this.
I was consequently very annoyed that unfortunately, one amendment was passed that I voted against, which stated that Macedonian should not be allowed to be called Macedonian. Macedonia is a country with great prospects in Europe mainly because it also has great economic prospects in the Balkans, a region that has genuine difficulties, is prospering economically, and is conducting the negotiations with élan - which is very positive.
In view of this positive attitude, I would like to thank all the Members who voted for this resolution, as well as all those who worked with the parliament there as part of the European Parliament delegation. We should make these prospects clear to the people there who want to be part of Europe. Let us work together to that end.
(PL) Madam President, the brutal battle for power between the outgoing and the newly-elected President of Côte d'Ivoire which has been raging for over four months is in contravention of every principle on which the modern world functions. Bloody battles have led to the deaths of several hundred people living in the country. Over a million inhabitants of Côte d'Ivoire have had to leave their homes, and many refugees are still seeking shelter in neighbouring countries. Everything should be done to bring those guilty of crimes to justice. Above all, it should be investigated whether genocide and crimes against humanity did take place. It is also becoming absolutely vital to ensure order and the safety of citizens by bringing all forms of violence to an end. Intimidation of the local population and of foreign observers cannot be allowed to happen. The results of democratic elections must be complied with in full. As a result, the actions of the former president which contravene the will of the nation should be condemned. Usurping power, inciting violence and violating human rights demand judgment by the relevant international authorities.
(FI) Madam President, I willingly voted in favour of this resolution. I think that it is very important, in particular, that we adopt a clear and tough position on Belarus, which is an obvious blot on the map of Europe. We have to implement measures that allow Belarus to find a path to democracy.
In particular, however, and with regard to the vote, I would like to go through Amendment 1 to point 10 tabled by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, where they stated that the EU's partner countries have a longterm opportunity to join the EU. I voted against that, because I do not think that we should make it automatic, or flirt with the idea that any state can become a member as long as it is a partner. We know what the public think of hasty enlargement, and, for that reason, proposals of this nature should not be adopted. That is why I voted against this.
(PL) Madam President, the Eastern Dimension of the European Neighbourhood Policy is a strategic element of the European Union's international relations. Further expansion will take place in this direction. Therefore, it is essential to increase expenditure in order to develop the democratic structures of these countries. Support for initiatives such as Bielsat have a not inconsiderable significance for the independence of the media in Belarus, at the same time as withdrawing assistance for the state-controlled media. I would call for active support to be given to local democratic authorities in these countries through partnership programmes. Association agreements remain an important tool in stimulating reform, and the more funding and technical support they can provide, the better their results. Widening the intellectual base through scholarship programmes also requires additional funds. I appeal for an increase in funding to support human rights and the development of civil societies. Deepening social integration will help to influence social and political change, and is a vital investment in the future. Therefore, I support the resolution.
(IT) Madam President, ladies and gentlemen, 21 documentary references, 21 explanatory comments and 63 points summarising Parliament's requests in the motion for a resolution, making a total of 105 points. That seems far too many to be effective. On this issue, however, there is no proposal as to how the development of international trade could help achieve stability, and with it tranquillity and peace in the Southern Mediterranean areas.
International trade has become a form of new foreign policy, and could help to create better living conditions throughout the region. The European Union must not neglect anything that could favour the development of proper trade relations, stimulating production in the various industries. Any progress in this field will help to promote democracy and human rights, safeguarding the dignity of women, increasing security, stability, prosperity and a fair distribution of income and wealth, and avoiding the tragedy of thousands of people fleeing hunger and emigrating without any real hope.
Written explanations of vote
I am in favour of this report, which amends Directive 2000/75/EC. Both the Council and Parliament agree on changing the legal basis due to the fact that the Commission's proposal had been submitted before the entry into force of the Treaty of Lisbon. In my view, these amendments are justified due to the spread of the disease, and because the scientific discovery of a vaccine does not pose the risks that the previous one did.
I voted in favour of the report by Mr Wojciechowski which, through a series of interesting amendments to the Commission's text, seeks to update and make more flexible a dated piece of legislation that is no longer in step with contingent needs. This would help Member States to make more efficient use of vaccination against bluetongue, thereby reducing the incidence of the disease in the farming sector.
I am pleased with the amendments set out in this directive, which makes the rules relating to vaccination more flexible. Thanks to the new technology, 'inactivated vaccines' against bluetongue are available, and do not pose any risk to non-vaccinated animals. It is now agreed that vaccination with inactivated vaccines is the best tool for controlling bluetongue and preventing clinical disease in the EU. The widespread use of these vaccines during the 2008 and 2009 vaccination campaign resulted in a significant improvement in the health situation. I would like to call for the amendment of the existing rules on vaccination set out in Directive 2000/75/EC, in order to take account of recent technological advances in the production of vaccines, to ensure that the spread of the bluetongue virus is better controlled, and to reduce the burdens on the agricultural sector caused by this disease.
in writing. - I voted for this report. However, whilst I believe in the principle of enabling the competent authority, i.e. the Member State, to vaccinate against bluetongue, I am opposed to the principle of including in legislation the requirement to provide tables on transposition into national law.
In the past, vaccination against bluetongue was carried out using live attenuated vaccines, which called for a series of restrictions on vaccination so as to avoid the spread of the virus to unvaccinated animals. However, scientific advances have allowed the creation of new inactivated vaccines. Unlike 'live attenuated vaccines', these can be used safely and without any restrictions, as they pose no risk of circulating an active virus. Given the serious consequences of bluetongue for livestock faming, all measures that make vaccination easier and more effective should be taken in order to protect farmers from the loss of animals, and, ultimately, in order to protect food security.
Bluetongue is a disease that mainly affects ruminant animals such as sheep, goats and cows, and may take the form of an epidemic if the environmental and climatic conditions are favourable to it, particularly in late summer and early autumn. Although there is no record of any human being infected, it is vital to recognise this disease and seek to implement measures that will eradicate it. At EU level, this disease was first seen in the south, and then in the centre and north of Europe. Thanks to successive vaccination campaigns cofinanced by the EU, the use of certain vaccines may not eradicate the disease, but allow it to continue to circulate. A type of vaccine was therefore developed that ensures the control and prevention of this disease in the EU, but the use of which is restricted under current rules. A change to the current directive is therefore needed. Given that this proposal for an amendment to the Parliament and Council Directive 2000/75/EC complies with the Animal Health strategy (2007-2013) and points towards a more flexible approach in the vaccination system, thereby contributing to improved control of major animal diseases, I am voting in favour.
This report aims to update Directive 2000/75/EC, which adopts certain provisions relating to measures for combating and eradicating bluetongue. Over recent years, advances have been made in the field of animal vaccination. The risks of the so-called 'live attenuated vaccines' are no longer a threat, as new inactivated vaccines are now available. These inactivated vaccines, unlike 'live attenuated vaccines', do not pose the risk of an undesired circulation of the virus from the vaccine, and can be used safely outside areas subjected to restrictions. This is noted in the report.
We believe that greater flexibility in bluetongue vaccination, taking account of the technological developments in producing vaccines, will contribute to better control of the disease and reduce the burdens that it brings to bear on the agricultural sector. We also believe that the amendments to this directive need to be implemented as quickly as possible, in order to benefit the agricultural sector.
I voted in favour of this report, because bluetongue is a disease affecting ruminants (such as cattle, sheep and goats). Since the early 2000s, several epidemic waves of disease have occurred in many Member States, including central and northern Europe, causing significant losses in terms of morbidity, mortality and disruption of trade in live animals. Hitherto, the provisions for the control and eradication of bluetongue have been based on experience of the use of live attenuated vaccines that were the only vaccines available. Those vaccines may lead to undesired circulation of the vaccine virus in unvaccinated animals. In the last few years, however, new inactivated vaccines have become available. Unlike the 'live attenuated vaccines', these inactivated vaccines do not pose the risk of undesired vaccine virus circulation and can therefore be successfully used outside areas subject to animal movement restrictions. This proposal would relax some restrictions, which have become unnecessary in light of the recent developments in vaccine production. The new rules would help Member States to make more effective use of vaccination to control bluetongue and reduce the burden on the agricultural sector posed by this disease.
As a result of technical innovation, newer vaccinations against bluetongue have appeared on the market which were unavailable when the Commission was drawing up its directive. This is why I am supporting the rapporteur's view that the regulations governing vaccinations should be updated, which will make it easier for animal breeders to produce healthy animals. Making the regulations more flexible and liberalising them will allow for more effective breeding, and, above all, will make the protection of animals against unwanted and dangerous diseases more effective. I also fully support this initiative from the point of view of its nature, as, in order to make the legal system more effective, we should simplify it as much as possible and make it more flexible, and the above report fulfils this aim.
Bluetongue is a horrible animal epidemic affecting ruminants that has caused great damage throughout the livestock sector. The economic damage and the losses resulting from the trade coming to a standstill are hitting the farming sector hard. In Austria, too, where cattle breeding has a long tradition, many farmers have found their livelihoods threatened. It is now important to implement supporting measures and revise the old regulation before the next epidemic breaks out. The rules on vaccination that applied at that time need to be adapted to technological developments in order to combat bluetongue more effectively and reduce the burden on farmers. I welcome the rapid action at EU level and advocate the fast implementation of the new directive. As a representative of the farming community, I know how important it is to think in terms of the annual cycle. Making a decision quickly will allow us to have a usable and uniform ruling by the autumn, which is in the interests of the Member States and, above all, of those that keep animals.
Bluetongue is a disease affecting ruminants. Since the early 2000s, it has caused significant losses of animals affected by the disease. Europe intervened with Council Directive 2000/75/EC to deal with the problem through provisions regulating the use of 'attenuated vaccines', in order to effectively combat the consequences of the phenomenon. The vaccines used hitherto, which were those to which the aforementioned directive applied, led to the risk of transmission of the virus to unvaccinated animals, which is the reason why vaccination was only allowed in specially designated zones. Unlike the ones on the market at the time Council Directive 2000/75/EC was introduced, the new vaccines available are 'inactivated vaccines', and do not pose this kind of risk. I voted in favour of this report because the new provisions will allow Member States to control the phenomenon, thus reducing the negative impact of this disease on a large number of European livestock farmers. I hope that this will help enable the urgent measures to be adopted as soon as possible within the next few months.
in writing. - I voted for this resolution. I support the substance of the Commission proposal. It would relax some restrictions, which have become unnecessary in light of the recent developments in vaccine production. The new rules would help Member States to make more effective use of vaccination to control bluetongue and reduce the burden on the agricultural sector posed by this disease.
Vaccination against bluetongue was carried out using live attenuated vaccines, which called for a series of restrictions on vaccination so as to avoid the spread of the virus to unvaccinated animals. However, recent technological advances have led to the discovery of new vaccines without the live virus. These new vaccines can be used more safely and without any restrictions, as there is no longer any risk of circulating an active virus. Given the serious consequences of bluetongue for livestock farms, all measures that facilitate good practice in vaccination should be adopted so as to protect farmers from the loss of animals, which can cause damage that often proves fatal for such farms.
Animal epidemics can still destroy the livelihoods of farmers. One of these is bluetongue, of which there have been repeated epidemics in Northern Europe since 2000 and which can cause particularly great damage. Cattle and sheep are particularly badly affected by the disease, which is caused by a virus transmitted by the gnat, a type of midge. An illness has also been observed in goats, but the course of the disease is far less dramatic in these than in the case of other species. The possibility of vaccination was first permitted in 2000, but was subject to strict rules since untreated animals could also have been infected by the viruses through the vaccine.
However, now there is a new vaccination method that does not pose this risk, allowing more flexible forms of vaccination to be carried out. I voted in favour of the report because I consider it right and proper to protect our livestock from epidemic diseases. The flexibility called for will allow farmers to protect their animals.
For some years, there have been repeated occurrences linked to bluetongue, particularly in Northern Europe. This is an animal epidemic affecting ruminants such as cattle, sheep and goats. The consequences were serious, both for livestock and for farmers. I voted in favour of this report because it advocates the introduction of an innovative vaccine which, unlike its predecessor, carries no risk of healthy animals being infected as a result of vaccination.
The Commission's proposal on vaccination against bluetongue, which is improved in this report, aims to make the rules on vaccination against bluetongue more flexible, in particular, by allowing the use of inactivated vaccines outside areas subjected to restrictions on the circulation of animals. The new rules will help the Member States to make the use of vaccines to control bluetongue more effective and to reduce the burden that this disease places on the agricultural sector. Indeed, since 2004, measures to restrict mobility and marketability have necessitated major constraints on the products affected, affecting the normal trade channels within the area subjected to restrictions and resulting in increased costs for producers. For this reason, I voted in favour of the report on vaccination against bluetongue.
in writing. - I voted in favour. Bluetongue is a disease affecting ruminants such as cattle, sheep and goats. Since the early 2000s, several epidemic waves of disease have occurred in many Member States, including in central and northern Europe, causing significant losses in terms of morbidity, mortality and disruption of trade in live animals. Council Directive 2000/75/EC of 20 November 2000 lays down specific provisions for the control and eradication of bluetongue, including rules on vaccination. These rules were designed for the use of 'live attenuated vaccines' that were the only vaccines available when the directive was adopted a decade ago. Those vaccines may lead to undesired circulation of the vaccine virus in unvaccinated animals. For this reason, Directive 2000/75/EC allows vaccination only in specially designated zones in which the disease has occurred and which have been subject to animal movement restrictions. In the last few years, however, new inactivated vaccines have become available. Unlike the 'live attenuated vaccines', these inactivated vaccines do not pose the risk of undesired vaccine virus circulation and could therefore be successfully used outside areas subject to animal movement restrictions.
In order to ensure a more effective fight against bluetongue and reduce the burden it poses on the agricultural sector, the current rules on vaccination need to be updated. The report voted on today aims to make the current rules more flexible, as inactivated vaccines have now become available. These can be used successfully outside areas subject to animal movement restrictions. The proposal is in line with the new Animal Health strategy for the European Union (2007-2013) 'Prevention is better than cure', as it involves both a more flexible approach to vaccination and an improvement in the current measures for combating the principal diseases in animals.
in writing. - The EPLP wholeheartedly supports the report aimed at amending Directive 2000/75/EC with a view to allowing the use of inactivated vaccines against bluetongue outside areas subject to animal movement restrictions. The new law ushers in the use of a new bluetongue vaccine for the first time, which takes advantage of developments in science since the previous rules came into force. The new vaccine will be an 'inactivated' jab and will allay farmers' fears over the traditional 'live' vaccines. The EPLP is delighted that the EU has brought in this new law, which has real benefits for farmers in the UK. It reassures farmers who are concerned by the deadly disease and the existing vaccination as the bluetongue season approaches with the warmer weather. Farmers will now have a new and safer vaccine available and will be given greater powers over their own vaccination programmes. Until now, farmers would have lost the right to vaccinate their animals if the UK was declared entirely free from bluetongue. But under the new law, farmers are given the power to keep vaccinating for their own peace of mind, whilst profiting from easier exports.
in writing. - I voted in favour of this report which will assist in the fight against bluetongue disease within the EU.
in writing. - I voted to change the rules on vaccination against bluetongue disease in order to allow the use of more effective vaccines and to reduce red tape for farmers. The new law will have real benefits to farmers across Europe and especially in Wales. The UK will be granted bluetongue-free status, but farmers will still be allowed to vaccinate their animals against the deadly disease. Giving farmers greater powers to make their own decisions concerning vaccinations is a welcome boost to the farming industry in Wales and will ensure that livestock can be exported without the current restrictions.
I am in favour of this resolution because its main aim is to ensure the highest level of security for populations following disasters like the one that happened recently in Japan. The technical aspects of safe energy trapping should be very carefully considered because a situation like the one that we are seeing now can have even more severe consequences in terms of both human health and the environment, in addition to its material impact.
I voted against the resolution on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan. I voted against the resolution because when voting on the fifth subparagraph, the majority of the European Parliament approved its second part, which calls for a moratorium on the development of nuclear energy and the construction of new nuclear power plants in the European Union.
This provision was adopted, although my group - the Group of the European People's Party (Christian Democrats) - voted against it. Having lost the vote on this important issue, I could not vote in favour of this resolution. I therefore voted against it, otherwise I would have been voting against my own country Lithuania's energy strategy, the main objective of which is energy independence. For some years, Lithuania has been gearing up for the construction of a new nuclear power plant and preparations have been taking place for several years.
The Fukushima nuclear disaster has had a series of repercussions on European political life. The first lesson that the EU has drawn from the Japanese catastrophe has been to take prompt action to tighten safety checks at nuclear power installations by means of stress tests. Every nuclear power installation, whether inside or outside Europe, has the potential to be a weapon of destruction. I believe that none of us would wish to relive the Chernobyl disaster of 26 April 1986.
The second lesson is that science and technology may make giant leaps forward in all areas, but they always have to take into account a major constraint, which is nature and its unpredictability. It is precisely because of events outside the control of humans that we should diversify our energy sources, including by leveraging the renewable energy sources available to us.
However, if nuclear power were to be chosen as a source of energy, people should first be informed about the costs, benefits and consequences of such a choice. It is important not to forget that this choice of technology must be endorsed by popular consensus, and that the opinion of the people must be listened to and respected.
in writing. - I voted against this report because of its several flaws, starting with its approach to the nuclear issue. After the Japanese tragedy, it is no longer possible to deal with the nuclear argument solely in terms of safety. The title of the report is 'on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan', but there is no special lesson to be drawn except that confirming the practical impossibility of controlling both the risks and consequences of a major nuclear accident. A resolution on this subject cannot be centred around the issue of nuclear safety without addressing the most important nuclear safeguard, which is an exit strategy from nuclear energy itself.
We must react to the nuclear accident in Japan. That does not mean that we should draw any hasty conclusions. We must hold calm, objective discussions on the state of nuclear power in Europe and on the means to ensure maximum security. Hence, I support the intention to make European nuclear power stations undergo extensive stress tests, included in the joint resolution. As regards the broader issue of energy sources in Europe, may I remind you that we need to bear in mind the target of a 20% reduction in CO2 emissions by 2020, as well as the protection of the EU's energy independence.
I voted in favour of this resolution, although not all of the amendments proposed by the Group of the Progressive Alliance of Socialists and Democrats were adopted during the vote. The resolution text contains particularly important provisions on the nuclear power plants planned for the Kaliningrad region and Belarus. The resolution notes that there are major problems with the constructions mentioned concerning nuclear safety standards and compliance with appropriate obligations in accordance with international conventions. These problems are not just relevant for Lithuania, which shares its borders with Belarus and the Kaliningrad region, but for the whole of Europe. The document also contains important proposals to ensure compliance with the highest nuclear safety requirements and to undertake comprehensive testing in nuclear power plants already operating in the EU, so that it is possible to assess the true safety status of such power plants.
The EU's response to the disaster in Japan has been the right one: we have responded rapidly, without panicking. We have immediately cleared the way for a thorough investigation under European supervision. It is crucial that 1. the stress tests are carried out by independent experts and that 2. the results of those tests are acted on rigorously. That means that nuclear installations which do not conform to the standards, which continue to fail to make the grade, should be closed down. Obviously, power plants elsewhere in Europe, outside of the EU, should be subject to the same independent testing, under the aegis of the International Atomic Energy Agency. Any state which refuses to participate in this will be making itself an international pariah, even in terms of international trade. Nuclear power has been, and remains, a transitional technology, a technology which we will, unfortunately, have to hang onto for decades to come. We will even have to make new investments in order to meet our energy needs and, at the same time, consolidate our climate ambitions. During that time, we must do everything possible to reduce the risk of accidents to a level that borders on zero.
The pro-nuclear lobbies still have a bright future ahead of them! There is no point in going over the context of this resolution, it was totally obvious. Yet the European Parliament does not have a position on nuclear power. That is a real pity. Several clearly identified issues were on the table: that of a moratorium on the construction of new nuclear power plants, the conducting of independent stress tests, the development of renewable forms of energy, and the efforts in the key area of energy efficiency. However, the initial good intentions of a joint resolution were quickly smashed to pieces: since each parliamentary group took a position for or against, it became impossible, in the end, to vote for this draft, which has no political message. Let us be clear: I had come to expect much more of the European Parliament. It is clear that the pro-nuclear lobbies still have a bright future ahead of them and, at the same time, that many MEPs still fail to understand the public's thoughts and feelings on this issue.
It concerns me that the European Parliament (EP) has today failed to approve the compromise form of the resolution on nuclear safety in Europe, following the nuclear accident in Japan. I consider it shameful that the EP is incapable of offering the public its opinion on nuclear power. As a result of this disunity, it may be the case that in the forthcoming talks between European bodies over the form of the stress tests for power plants, the EP will be ignored. The greens and socialists were evidently unable to accept the fact that their proposals to stop using nuclear power, or to close nuclear plants built before 1980, did not go through.
I voted against this joint motion for a resolution. The compromise resolution was a good starting point, and I supported the amendments in favour of a carefully planned and prepared phase-out of nuclear power, reflecting the fight against global warming. I also voted in favour of the amendments calling for investment in research and innovation, in order to promote energy saving and greatly increase the number of renewable forms of energy. However, the outcome of the vote - the incoherent vote - forced me to vote against the amended resolution. It is now vital to hold an in-depth debate on all these issues and to carry out an energy transition in a spirit of solidarity, taking into account the situation in all the Member States.
in writing. - I am disappointed by the voting on this resolution. We are debating the lessons for nuclear safety in Europe following the crisis in Japan. However, my firm conviction is that there is no such thing as safe nuclear power and that the stress tests taking place this year are a distraction from the real issue - the transition to a Europe powered by renewable energy. Given the most recent studies, it is clear that it is technically possible that 95% of our energy supplies could come from renewables like wind, tidal, wave, solar and biomass by 2050. With that target in mind, and as we are now making long-term energy choices, we should be phasing out nuclear plants over the coming years across Europe.
I regret that Parliament has not drawn any lessons from what has happened in Japan. Continuing to deny the great risks of using nuclear energy is not the best way to serve the public. The plenary in Parliament was not able to adopt a resolution, with the unedifying spectacle of groups cancelling each other out and rejecting one another's proposals without being able to adopt anything in common. More should have been made of the transnational nature of the risks and consequences of these disasters, and the safety of the people. The obvious conclusions should have been to step up nuclear security, test weaknesses, freeze nuclear expansion projects in the EU and invest more effectively in clean energy and in energy conservation. Closing one's eyes to what has happened in Japan and pretending that nothing has taken place is insensitive and dangerous. Chernobyl and Fukushima have only heightened the call for greater transparency and more information about the risks and the disasters.
in writing. - I wish to place on the record the fact that I did not participate in the vote on the individual paragraphs of, and amendments to, the joint resolution. Even though I have consistently opposed nuclear power, I feel that the discussion was used by extreme opinion on both sides of the nuclear argument and this ensured that a common ground could not be found in Parliament. I believe that we must ensure that all facilities are checked to allow for the maximum protection of facilities and, more importantly, for the safety and security of the populations in their locations. Obviously, we must ensure security of supply of power in a sustainable way and we have an opportunity to look at alternative sources of power which we can exploit whilst, at the same time, helping the environment. This ideological debate, however, must not take away from the immediate concern of assisting the Japanese people in every way possible to recover from this disaster. This is why I abstained on the final vote.
I deeply regret the exploitation for partisan ends of the disaster that has struck Japan. The European Parliament has missed an opportunity to send a strong message to the Member States and the European Commission with the aim of improving the safety of nuclear power plants in Europe and in neighbouring countries, in particular, through stress tests. For that should be the focus of today's debate, so that we can ensure, on behalf of the public, that a form of energy that is still the main component of the energy mix in most European countries - and will certainly remain so over the next few years until a sustainable, renewable and non-CO2 emitting energy source can replace it and meet our society's electricity needs - is as safe as it can possibly be.
On 11 March, Japan was hit by a massive earthquake, followed by a tsunami, that has caused the greatest nuclear crisis in the country's history, with the Fukushima nuclear plant suffering serious structural damage and having been in imminent danger since then of triggering a nuclear disaster of major proportions. These events led to a wave of reaction in Europe, with Commissioner Oettinger requesting the convocation of an extraordinary meeting of the International Atomic Energy Agency, the German Chancellor deciding to suspend the decision to extend the lifetime of nuclear plants in her country by three months, and the Austrian Minister for the Environment, Mr Berlakivich, demanding that tests be carried out on European plants. It is vital that all possible lessons are learned from the Fukushima disaster, particularly with regard to the safety rules imposed on EU nuclear power plants, in order to ensure their safety and, ultimately, that of the European public. Again, at this difficult moment, I would like to take this opportunity to express my sincere condolences and my solidarity to those affected by the disaster in Japan.
The problems that occurred in the Fukushima nuclear power plant have put the discussion of energy from nuclear fusion on the agenda, since 30% of energy consumed in the EU has this origin, and there are countries where domestic production is 80%, such as France, and also countries without any nuclear power plants, such as Portugal and Austria. It is therefore imperative that the EU promotes a programme to check security in its nuclear power plants, especially by carrying out so-called 'stress tests'. These assessments should be based on a model of rigorous and harmonised evaluation, covering all the types of possible risks in a realistic scenario at European level, and they should be conducted by the end of this year, in an independent and coordinated way, encompassing all the existing and planned nuclear facilities in the EU. At present, nuclear energy is vital for ensuring the supply of energy with low carbon emissions in Europe. However, we must move towards greater energy efficiency and an increase in renewable energy. The Commission and the Member States should invest in the modernisation and expansion of European infrastructure in the field of energy, as well as in the interconnection of networks, in order to guarantee a reliable energy supply.
Ensuring the safety of nuclear installations and preventing the risk of accidents in every way possible are important issues addressed in this resolution, which also calls on the Member States to impose 'a moratorium on the development and commissioning of new nuclear reactors, at least for the period during which the stress tests are conducted and evaluated'. However, we need to ensure that the tragedy that occurred in Japan is not an opportunity for the advancement of lobbies, or for progress to be made today only to be reversed in the future. Lessons need to be taken seriously and we must learn from this experience in order to diagnose failings and shortfalls in design and operational terms, which could lead to accidents at other facilities. This experience also needs to be taken into account as part of future energy developments.
Experts from specialist bodies within the Member States and also from the International Atomic Energy Agency (IAEA) must be part of this assessment, while retaining their role, authority, autonomy and independence. As a technical, autonomous and independent body, recommendations regarding this subject should come from the IAEA with the proper support from the EU, and not the other way round. It is regrettable that this resolution is being used as a pretext for safeguarding the so-called common energy policy and its objectives of liberalising the energy sector.
This motion for a resolution was not the best. That is why it was rejected, although it had some positive aspects, which is why we abstained.
Ensuring the safety of nuclear installations and preventing the risk of accidents in every way possible are important issues addressed in this resolution, which also calls on the Member States to impose 'a moratorium on the development and commissioning of new nuclear reactors, at least for the period during which the stress tests are conducted and evaluated'.
However, we need to ensure that the tragedy that occurred in Japan does not serve as a springboard for economic interest groups to open up new avenues, to the detriment of the interests and safety of the public.
Instead, it is important to diagnose failings and shortfalls in design and operational terms, which could lead to accidents at other facilities. Experts from specialist bodies within the Member States and also from the International Atomic Energy Agency (IAEA) should be part of this assessment, while retaining their role, authority, autonomy and independence. Lessons need to be taken seriously, and the results of an analysis of this experience incorporated into future energy developments. We do not agree with interference in the energy policies of Member States or third countries: as a technical, autonomous and independent body, recommendations regarding this subject should come from the IAEA with the proper support from the EU.
Japan is facing its greatest post-war disaster. The leaders of the country have described the destructive earthquake, combined with the giant tsunami waves and the subsequent nuclear threat, as the worst crisis since the US military dropped the atom bombs on Hiroshima and Nagasaki. Nature has wrought enormous and irreplaceable losses, especially in terms of human life and property. However, the situation in the Fukushima nuclear plant remains a threat. In an attempt to avert similar threats in the future, it would be right to consider implementing so-called stress tests of nuclear plants in EU Member States. These should show the extent to which the power plants are capable of withstanding similar disasters. A similar situation to the one in Japan could happen anywhere in Europe. It is therefore also desirable to have more stringent monitoring of safety systems at nuclear power plants, strengthening their weak aspects and eliminating any deficiencies. It is in the interest of individual countries, and also within their capabilities, to look for a solution to the nuclear issue - whether through safety improvements, or complete decommissioning. Cooperation at the European level, however, is essential. Although Europe is not threatened by giant tsunami waves, there is the threat in the 21st century of, for example, terrorist attacks, attacks by computer hackers on nuclear power plant systems and so on. From a security perspective, the extent to which power plants can counter such potential threats is very much open to question.
I did not support the resolution, firstly because it did not contribute anything positive in addition to bans, restrictions and a general aversion to nuclear technology. Secondly, it does not indicate any way out of a completely new situation for energy policy as a whole. For example, points 19, 20 and 21 could have introduced new ideas and orientations in terms of integrated thinking about energy efficiency, especially efficiency with regard to energy from primary sources, of which we have the greatest reserves, especially fossil fuels. Thirdly, the radical suggestions it contains require a national referendum, which, in my country, is to take place at the initiative of the left-wing parties. Maybe such a referendum ought to be carried out at EU level. Fourthly, my country, as a result of the EU's misguided regulations to date, has been forced to halt essential investments in coal power stations, and now the same lobby is saying that we need to halt investments in nuclear technology. So what is left? The resolution points only to energy from renewable sources. In my country, the total capacity of these resources would cover 13%, to a maximum of 20%, of essential needs. Maybe in Sweden the situation is different, as it has large reserves of hydropower, but not in Poland. The case of Fukushima requires a review of the whole of the European Union's current energy policy.
The excitement that overcame certain political groups following the Fukushima nuclear accident, because they hoped to score political points off the back of it, is unacceptable. I do not remember the communists being so virulent after 1986's Chernobyl disaster. It is true, then: there is no such thing as 'zero risk' where nuclear power is concerned. There is no such thing as zero risk in life full stop. We must do all we can to minimise that risk. For the moment, however, we do not have any credible alternatives. Forcing the Member States urgently to abandon that energy source, to stop building new plants and to shut the others, is completely at odds with the outright rejection of fossil energy, on the pretext that its use would contribute to global warming.
Nuclear energy or fossil energy: you may favour one over the other, but you cannot rule them both out. Neither hydropower nor today's alternative energy sources are capable of meeting our supply needs. Those countries that have stopped using nuclear power - but not preaching to the others - are, in fact, very happy that their neighbours, from whom they obtain their supplies, have not made the same choice as them! Stop the hypocrisy.
The parliamentary resolution on the lessons to be drawn from the nuclear accident in Japan contained some very positive points with regard to the safety of power plants, recommending, for example, 'stress tests' carried out in a coordinated manner at EU level by independent bodies working in accordance with the most exacting standards and completely transparently. Furthermore, like everyone else in the French socialist delegation, I supported the amendments in favour of a carefully planned and prepared phasing-out of nuclear power, reflecting the fight against global warming. That phasing-out of nuclear power will have to go hand in hand with increased investment in research and innovation, in order to reduce our energy dependence and increase the number of renewable forms of energy in the energy mix of the EU Member States. I did, however, vote against the motion as a whole, because it was merely a juxtaposition of viewpoints forming an inconsistent motion. After such a disastrous event as Fukushima, the question of the future of a sector as sensitive as nuclear energy requires more than a hastily put together resolution. We will now have to take the time necessary to organise a genuinely constructive debate, addressing all of the associated issues while enabling everyone to voice his or her opinion.
This resolution cannot cover every aspect of the debate on nuclear energy in detail.
However, I remain convinced that it must be our aim to progressively phase out this source of energy and to use renewable energy to a greater extent.
Amendment 10 also proposed that in the case of nuclear power stations in border areas, the local and regional bodies must be involved in the decisions on both sides of the border.
This amendment was not adopted. While some aspects of the resolution are indeed positive, Amendment 10 was decisive for me. That is why I decided no longer to support this resolution and to abstain.
I am pleased that the European Parliament rejected this resolution.
The lessons that we must draw post-Fukushima include recommending the introduction of stress tests, laying down new common safety standards in the EU, and protecting ourselves from every possible scenario.
However, the introduction of a moratorium on new nuclear power plants for the period during which the stress tests are conducted in the EU is unacceptable. It will hinder the development of much safer new-generation plants.
The aim here is not to establish whether the merits of this energy source should be called into question, and neither is it to succumb to the idealistic, obscurantist values of those who would like to ban it.
To abandon nuclear energy is to ensure the promotion of highly polluting coal-fired plants; it is to fall back into the hands of the oil companies, with uncertain oil prices and the huge risk of a weakened economy; and hence, it is to spell the end of our energy independence.
I voted against the joint resolution because of the rejection by the House of two key amendments presented by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament on the development of medium- to long-term strategies for the progressive phasing-out of nuclear power and the definition of binding renewable energy targets.
The vote against the entire resolution by the House highlights the fact that the nuclear issue is no longer just one of greater safety. It is now vital that we begin to think seriously about the energy issue and about investment in renewable energies. Japan's tragic experience has shown us just how necessary it is to discuss nuclear power in depth. In this sense, the European Parliament's vote is the first step towards a change of direction in energy policy choices on both a European and an international scale.
The disaster in Japan has awakened people's concern over nuclear safety. In the resolution from the Group of the Alliance of Liberals and Democrats for Europe, we emphasised that we wanted to make the proposed stress tests mandatory for the Member States and to allow independent experts to manage the implementation of the tests, and that the tests must be transparent.
We abstained from the vote on the joint resolution, as it also contained a proposal for a moratorium on the development of new nuclear reactors while the stress tests were being carried out.
Any problems are primarily associated with older reactors with older technology, not with new nuclear reactors with new technology. We do not wish to prohibit the development of new technology that will contribute to the EU's objective to reduce its carbon dioxide emissions.
We are opposed to a ban on the whole idea of nuclear power. After the Chernobyl disaster in 1986, Sweden introduced rules that made it illegal to prepare for the construction of nuclear power plants.
We also believe that Finland and Sweden should invest in nuclear energy research and take a leading role in the development of future generation nuclear reactors.
The conclusion that can be drawn from the disaster in Japan is that we should not run nuclear power plants for so many years. The disaster can be seen more as an inspiration to build new nuclear reactors.
I voted for the adoption of this resolution and I regret that Parliament was unable to agree on a single motion for a resolution on this topical subject. I consider that nuclear energy must remain as an important and safe source of European energy. I support the demand for comprehensive stress tests, which must be carried out both in all existing and all planned nuclear power stations, and satisfactory results in respect of which must be the precondition for their remaining in operation. I share the concerns expressed in this motion for a resolution that the development of new nuclear projects in Belarus and Russia (the Kaliningrad oblast) gives rise to serious concerns about nuclear safety standards and compliance with the obligations contained in international conventions, and that Europeans, Member States and the European Commission must respond to these concerns in a spirit of solidarity. That is why our Union must ensure that these stress tests and the nuclear safety standards that will be defined as a result be applied not only in the EU but also in respect of nuclear power stations already built or still in the planning stage in Europe's neighbouring countries.
I voted in favour of this resolution. Following the nuclear accident in Japan, thousands of people died and disappeared without trace. Significant material damage has also been done and the consequences will have long-term implications for people's health. Even now, we still feel the consequences of Chernobyl, and therefore today, we must reassess our approach to nuclear safety in the EU and the rest of the world. As for improving nuclear projects, in Belarus and Kaliningrad, there are huge problems surrounding nuclear safety standards, and compliance with the appropriate obligations in international conventions, because these problems are not just a matter for the Member States that share borders with these regions, but for the whole of Europe, and EU entities and the European Commission must act together, under the subsidiarity principle. The resolution on the EU strategy for the Baltic Sea region and the role of macro-regions in the future cohesion policy states that given the planned development of nuclear energy in the Baltic Sea region, the EU Member States must comply with the most stringent standards of safety and environmental protection, and the European Commission must monitor and check whether neighbouring countries on the EU's external borders follow the same approach and international conventions. Nuclear power plants under construction near the EU's external borders must comply with international nuclear safety and environmental protection standards. Today, energy efficiency and energy saving, renewable and sustainable energy, and the introduction of Europe-wide electrical energy networks, have become particularly important. Moreover, it is important to have a smart power grid able to operate by obtaining energy from decentralised energy generators.
The serious accident that took place at the Fukushima Daiichi nuclear power station on 11 March 2011, due to the earthquake and subsequent tsunami, resulted in damage and long-term consequences for health through contamination of the environment. Following on from warnings from the International Atomic Energy Agency on the state of now obsolete nuclear power installations, it would seem necessary to identify measures able to assess safety levels at installations. Collaboration and coordination between Member States are crucial, as crises of this type have repercussions not only for the countries in which they are built, but also on a more widespread level. The events that have taken place show that, in order to prevent disasters on this scale, Europe has to implement a series of very stringent measures in order to assess existing safety levels. The development of new nuclear power installations in Belarus and Russia requires the Commission to take action by opening up a dialogue with these countries in order to ensure the safety not only of their neighbouring countries, but of Europe as a whole.
In principle, I support this resolution because it calls for a first step towards phasing out nuclear power throughout the European Union. Where the substance of the resolution is concerned, however, I would comment that - as so often with resolutions of this type - it is a case of too little, too slowly. In the end, the principle of the lowest common denominator prevails, which certainly cannot be satisfactory in the long term. The only correct solution would be to phase out nuclear energy completely throughout the European Union, and to do so as quickly as possible. I will do everything I can to work towards this.
In April, we voted on the joint resolution on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan. I voted against this resolution, because apart from the bans and the moratorium on nuclear power development and the suggestion of a gradual withdrawal from nuclear energy (which is unrealistic), it does not add anything positive, and neither does it provide any solutions for the future of the energy industry in general. The situation after the tragedy in Fukushima has completely changed the philosophy of the approach to the future of energy production in Europe and Poland. In our country, the power industry, 95% of which is based on coal, has already suffered as a result of the adoption of the Climate and Energy Package. Investments undertaken in order to build two nuclear power plants have also been stopped. The resolution only stresses the importance of energy generated from renewable sources, which in Poland represents only 13%, and at most 20%, of our needs. Moreover, a referendum on the nuclear power industry, which is being suggested by the Left, is still to be held in Poland, and therefore, the conclusions drawn from this very resolution are premature. I welcomed the fact that the majority voted against the resolution.
I think that we need to avoid making immediate, far-reaching political decisions about the role of nuclear energy in the energy mix in the medium and long term. It is important for us to have a clear picture based on precise data about what happened at the Fukushima nuclear power plant. We must not lose sight of the benefits of nuclear energy, which produces low carbon dioxide emissions, incurs relatively lower costs and ensures energy independence. Until now, nuclear energy has been the safest form of energy, statistically speaking, with the lowest number of accident victims, compared to other energy sources (for example, gas and oil). It is also vital to respect the decisions of Member States in terms of determining the composition of their own energy mix. Nuclear energy has an important role to play in achieving the European Union's targets set by the Europe 2020 strategy and the energy strategy for the current decade.
I voted against the resolution on nuclear safety in Europe following the nuclear accident in Japan. The reason for my voting against it is the resolution's call for a moratorium to be imposed on the development of new nuclear power plants. I think that the production of nuclear energy in safe conditions is of paramount importance. I agree with carrying out stress tests. However, I believe that imposing a moratorium for an indefinable period is inappropriate. This period may be extremely important to power plants currently under development, especially from the funding perspective. The structure of the energy mix is Member States' responsibility. This is why I do not believe that such a decision can be imposed at EU level.
in writing. - I voted against this resolution because the amendments adopted left us with a text which paid insufficient attention to nuclear safety issues.
The Fukushima disaster reminded the planet that zero risk for nuclear power does not exist. The danger that nuclear energy represents for humanity is absolutely unsustainable, as are the high levels of risk from the waste produced. We therefore need to go further in ensuring safety and improving safety testing. These two criteria would be a minimum condition for reaching an agreement.
No exit strategy has yet been guaranteed with a view towards actual changes to European energy policy, which needs to move towards the setting out of alternatives, and a phasing out will enable the nuclear industry in Europe to be progressively abandoned. I voted against this resolution as I believe that none of the aforementioned premises are guaranteed.
The Fukushima disaster reminds the world that there is no such thing as zero risk where nuclear power is concerned. Nuclear power poses an unacceptable risk to humankind. We must therefore go further than increased safety and safety tests. We must draft a European plan to phase out nuclear power forthwith. To phase out nuclear power takes time. It is a crime against humanity not to start preparing for it now. I shall not support this resolution if the amendments calling for nuclear power to be phased out are rejected.
This motion for a resolution on nuclear safety in Europe was more than necessary. It deals with all the dangers posed by nuclear energy and I hope it will provide the impetus for a comprehensive rethink concerning the use of nuclear energy in Europe. The numerous amendments tabled by the Group of the Greens/European Free Alliance were necessary in order to directly address the wide range of risks that exist and to call for a rapid phasing-out of the use of nuclear energy.
Since I am convinced that man will never succeed in getting the risks posed by nuclear power plants entirely under his control, I advocate this rapid phasing-out and supported the amendments relating to this. Since the motion for a resolution is ultimately a step in this direction, I voted in favour of it.
During voting on the resolution on the safety of nuclear energy following the Fukushima accident, I voted against the draft amendment regarding CO2 reduction objectives for three reasons: a) the issue does not relate to the subject of nuclear safety; b) the objectives set out give disproportionate prominence to the role of the EU in the unilateral reduction of CO2; c) such an ambitious - and in truth, unrealistic - reduction in CO2 would only be acceptable if it were combined with a CO2 tax on imports, which could seriously affect the competitiveness of European industry, as well as leading European companies to relocate their production in countries without CO2 restrictions, with serious effects on the EU economy and employment.
I voted against the joint motion for a resolution on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan, for the following reasons: at least seven of the tabled amendments are scientifically unrealistic; many parts of the text are simply sound bites without any real substance, and those speaking out against nuclear energy do not present alternative solutions to using it either. Last but not least, I must point out that I regret the fact that the European Parliament has not adopted a stance on this issue. However the kind of stance to be adopted must be balanced, pragmatic and based on scientifically documented realities and on realistic solutions.
It is high time for a rethink as regards the use of nuclear energy in Europe. We must now start to take action, close down dangerous reactors and, in the medium term, find a way to phase out nuclear energy completely. We need to reject once and for all the misplaced belief that man has the dangers posed by nuclear energy under control. I therefore voted in favour of this motion for a resolution.
I voted in favour of the resolution on nuclear safety because, following the recent events in Japan, we cannot afford not to tackle the issue responsibly and with objective criteria. I believe it is important for Europe to review its rules on safety in nuclear power installations in order to guarantee absolute safety levels, which can be identified by stress tests, that will show any risks and limits to the use of nuclear power. The resolution in itself aims to show that, despite everything, it is possible to learn from catastrophes, and to react clearly and effectively in order to ensure that they do not happen again. It also underlines the need to aim at alternative sources of energy, such as renewable energy, while nuclear power remains an indispensable source of low carbon energy.
I voted against the resolution on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan, because I do not believe that the issue of the future of nuclear power - a crucial one for our fellow citizens - can be resolved by this House in a few hours through amendments adopted without any real debate. All the issues must be put on the table, and no options must be ruled out, which is exactly why we need time. At stake are the credibility of our Parliament and the wellbeing of our fellow citizens, who would not understand - and rightly so - if we were to commit them to long-term courses of action that we did not discuss calmly and exhaustively beforehand, taking into account the different national situations and the constraints of our common fight against climate change. Lastly, I should like to say how sorry I am that, due to extremists on all sides, Parliament has been unable to approve at this time an immediate increase in the safety of nuclear power plants, even though we in our group reached a consensus demanding the most serious, transparent and independent checks possible.
I am angered that the European Parliament has today rejected the resolution on such a crucial issue as the lessons to be drawn from the Fukushima nuclear disaster. As far as our institution is concerned, then, there is no before and after 11 March 2011. Yet the strong signals were there! After all, it was not too difficult to agree on some simple principles:
The principle of supporting the Commission so that it can conduct these 'stress tests' with the Member States on the 143 nuclear reactors in operation in Europe;
The principle of submitting by 15 April a precise timeline on the criteria adopted: independent experts, priority given to the safety of nuclear facilities that are intrinsically more dangerous by virtue of their location in seismic or coastal areas, and safety reports for the public;
The principle of immediately shutting down plants that fail the 'stress tests'.
The European public expects our institution to be responsible and sensible, especially on such a controversial issue as atomic energy. It is, perhaps, ultimately not a bad thing for the choice of energy, and hence the choice of whether or not to abandon nuclear power, to remain an exclusively national responsibility.
in writing. - I voted against. I am extremely glad that, in the end, the pro-nuclear lobby has failed. It is completely incomprehensible that the PPE Group and others voted against saying that zero risk does not exist, against a progressive phase-out starting now, against going towards a near-100% energy-efficient renewables economy by 2050, against a nuclear-free future for Europe, and so on. The final text was absolutely unacceptable, and I am glad the majority of the House supported us Greens in rejecting the joint resolution.
The serious nuclear accident at the Fukushima Daiichi power station on 11 March caused the death of thousands of people, as well as unimaginable material damage to the entire Japanese economy.
This carnage is making every country in the world re-examine its position with regard to the use of atomic energy technologies. Unfortunately, in many cases, these choices are being accelerated as a result of the recent tragic events, and there are calls from many quarters for the total and immediate dismantling of nuclear power installations.
The EU has been reconsidering its approach as a whole to nuclear safety for some time, but it is important to take into account the fact that this technology will continue to be part of the energy mix of various Member States for many years to come. In the future, it may be possible to meet our energy needs using renewable energy sources, but this is not yet possible, nor will it be possible for a long time.
I am in favour of more restrictive safety measures for nuclear power installations, in line with those applicable to the latest generation installations. However, I believe the option of stopping nuclear energy production from one day to the next is both short-sighted and pointless. It is dictated more by emotion than by real need, and could bring the economies of the world's leading industrialised nations to their knees.
After the nuclear disaster that has struck Japan, we have no option but to review the European energy plan. We need to pay particular attention both to nuclear power stations already in operation and to those in the planning stage. The European Union has already provided for stress tests to be carried out on all plants, including those in neighbouring states having existing relations with the Union.
This resolution also provides for a moratorium on the construction of new power stations to allow for proper evaluation of the associated risks. We must be aware that in the decades to come, many countries will still depend on nuclear energy but, at the same time, we cannot allow there to be power plants in Europe that pose a risk to the population. Power stations predating 1980 must be decommissioned.
In some countries, such as Italy, assessments are being carried out to decide whether or not to abandon nuclear energy, and it is essential to implement common decisions, also, at European level. What is incredible is the fact that the European Parliament has been unable to pronounce on an issue such as the one under consideration today, which is important and of deep concern to citizens. In fact, all the resolutions have been rejected, including the joint resolution, which we endorsed.
Speaking a few days ago at a meeting of industrialists, Italy's Minister for Finance, Mr Tremonti, coined a new phrase - the 'nuclear debt'. The Member States that have invested in nuclear power are the ones with the highest levels of public debt. How much does it cost to close first- and second-generation power stations? How much do the stress tests, which we are discussing at such length today, cost? Once a power station is shown to be 'stressed', how much does it cost to 'destress' it? Furthermore, how much does it cost to dispose of radioactive waste? No one has yet told us.
As the European Union, we could begin to think of different options to show the Member States. Moreover, given that the Commission will have to provide us with a road map, why not begin to think of real investment in fourth-generation nuclear power - clean nuclear, or fusion - or even begin to consider an overall energy plan? We expect the Commission Communication to outline a road map on this subject and to try to give the European Union a clear direction at last in this sector.
The nuclear accident at the Fukushima power station has caused an enormous disaster, with the radioactive contamination also affecting many people who were in the vicinity of the power station and who suffered injuries. Many hospitals are refusing to admit and treat them due to the risk of contamination.
Although the Japanese Prime Minister has announced that the Fukushima power station will be decommissioned, the situation remains unresolved: the cooling system for one of the reactors is out of use and a considerable amount of radioactivity is being released into the environment. In the light of this, it is important to ensure that all the necessary humanitarian and financial aid is provided and to lay down international safety rules that are as reliable as possible, in order to prevent other disasters like that in Japan in the future.
For this reason, I voted against the resolution, because it omitted the amendments calling upon the Member States to draw up possible strategies for abandoning nuclear power and immediately to inform regional and local cross-border authorities of their national programmes if their implementation could have a cross-border effect.
in writing. - Although this is a sensitive period of time just after the enormous problems with nuclear safety in Japan, nuclear energy remains a major contributor to energy supply cross the EU and globally. The views expressed by those in the House seeking to force early closure and abandonment of the policy in this matter made voting for elements of this report very difficult for pragmatic reasons rather than a particularly pro- or anti-nuclear approach. I could not support 'aggressive' amendments which could have damaged the energy supply policy of a 'mixed' approach leading to reduced CO2 emissions and the eventual growth in renewables.
We have not reached any agreement today on this resolution, which was intended to draw lessons from the nuclear disaster in Fukushima. The Group of the Greens/European Free Alliance has, for years, advocated the phasing out of nuclear power, because the risks to humans and the environment are unacceptably high and because there are more than enough alternatives. Fukushima, in particular, has demonstrated that. It is sad that the Group of the European People's Party (Christian Democrats) and the Group of the Alliance of Liberals and Democrats for Europe continue to believe in their nuclear dreams, even if, as has now been made clear by Japan and Chernobyl, they will ultimately end in nightmares. Despite this, there are still many people who are reluctant to wake up from their bad nuclear dream.
The only truly safe nuclear power is no nuclear power. The amendment which called for the phasing out of nuclear power was voted down. A majority in this House appears not to understand that it is perfectly technically and economically feasible, over a period of forty years, to generate our electricity completely sustainably through such measures as energy efficiency and reliance on the sun, wind, geothermal energy, water and biomass. For the time being, the nuclear power lobby appears to be gaining ground. Hence, my 'no' vote in the final vote.
in writing. - I voted against the resolution in the final vote as I believe we need to debate this issue in the context of the overall EU energy strategy, not in the context of the Japanese nuclear tragedy.
The nuclear accident happening in Japan at the moment must be followed by an in-depth debate on the plants located in France and Europe. Stress tests must be carried out on all the nuclear power plants in operation, particularly when they are located in seismic zones. I am thinking, in particular, of the Fessenheim power plant in the Upper Rhine. Furthermore, I believe that imposing a moratorium with no time limit on the development and commissioning of new nuclear reactors is not an economically viable solution and may threaten many jobs, while also dangerously weakening our energy production.
I voted for this European Parliament resolution on the lessons to be drawn for nuclear safety in Europe following the nuclear accident in Japan, as its objective is to increase nuclear safety in the EU and not to ban the production and use of nuclear energy. This is why I voted against all the amendments aimed at removing nuclear energy from Europe's energy mix. Although I did not vote for imposing a moratorium on the construction of new nuclear reactors, I felt that, if such a moratorium were imposed, it ought to be limited only to the period of the 'stress test' which nuclear reactors in the EU will be undergoing. This would allow the construction of new reactors to benefit from the conclusions of the stress tests, ensuring that nuclear safety will increase.
At the moment, nuclear energy accounts for 30% of Europe's energy mix. The European Union depends, to a large extent, on Member States' energy mix to fulfil its '20-20-20' target. We cannot decide to get rid of nuclear energy without establishing what sustainable energy sources will be available which can meet the EU's energy demand in the years ahead, at prices which citizens can afford. The EU must invest in energy efficiency measures, particularly in buildings and transport, as well as in the use of renewable energy sources.
in writing. - The nuclear crisis in Japan set into motion a number of ideas that amount to an irrational tsunami. Nuclear energy is now demonised and there is growing pressure demanding a complete switch from nuclear to so-called alternative sources of energy. But this school of thought is bordering on outright superstition. The nuclear reactor of Fukushima was hit by an unprecedented combination of catastrophes. This proves that nature is unpredictable and that tsunamis cannot be banned, but it does not prove that nuclear energy is at fault. Nuclear energy has a much safer record than any other source of energy. While oil arguably generates exploitation, dependence, wars and dictatorships, nuclear energy is historically much safer. Our main concern with nuclear energy should indeed be risk assessment and unitary safety procedures at a European level. With these criteria fulfilled and observed, nuclear energy could put an end or severely limit the politics of energy dependence. And while natural disasters cannot be prevented, nuclear energy is not a serious risk per se. The real danger does not come from well serviced nuclear reactors, but from nuclear reactors under the wrong political control. In other words, look at Iran, not Japan.
in writing. - I feel that this resolution was a knee-jerk reaction to the tragic situation in Japan, and did not allow enough time for debate of the issues surrounding the safety of nuclear power plants in the EU. Nuclear power is a vital source of energy across Europe, with some Member States getting as much as 75% of their electricity from nuclear power, and a review of the safety of nuclear power plants should be a priority, including stress tests on existing plants. This should not, however, lead to closures of existing power plants where there are no safety concerns or prevent the opening of new nuclear installations to replace out-of-date plants. We need a grown-up debate on these issues to ensure that there is a balanced mix of renewable and other low carbon sources of energy to ensure that the lights stay on across Europe.
in writing. - After the defeat of the joint motion for a resolution, I voted in favour of this text which, while not perfect, struck a good balance between nuclear safety and a pragmatic approach to the issue.
in writing. - I voted for this Verts/ALE Group resolution because all the other resolutions on the subject had fallen. I backed it to show support for the safety recommendations but was uncomfortable with the more extreme anti-nuclear sentiments it espoused.
in writing. - I voted against this resolution, which I found almost naively pro-nuclear.
I voted in favour of this resolution. Demonstrators in Bahrain, Syria and Yemen have expressed legitimate democratic aspirations and strong popular demand for political, economic and social reforms aimed at achieving genuine democracy, fighting corruption, ensuring respect for the rule of law, human rights and fundamental freedoms, reducing social inequalities and creating better economic and social conditions. The governments of these countries responded to the people's legitimate aspirations with violent repression, arbitrary arrests and torture, resulting in serious loss of life, injuries and imprisonments. The violence used by the governments of these countries against their own populations must have direct repercussions on their bilateral relations with the European Union. The EU can, and must, use numerous tools to deter such actions, such as asset freezes, travel bans, etc. The EU must review its policies towards those countries and make full and effective use of the existing support given through the European Neighbourhood and Partnership Instrument, the European Instrument for Democracy and Human Rights and the Instrument for Stability, in order to urgently assist the countries and civil societies in the Middle East and in the Gulf in their transition towards democracy and respect for human rights.
Tunisia, Egypt and Libya were the top news stories at the start of 2011. However, those states are not the only ones with democratic aspirations. Large-scale movements have also emerged in Bahrain, Yemen and Syria. There too, unfortunately, the ruling authorities have responded through the prism of repression and violence. That is unacceptable. A state cannot use violence against its own people and not be penalised by the European Union in the context of its bilateral relations. Through this resolution, the European Union supports the people of Syria in their aspiration to genuinely lift the state of emergency in place since 1963, expresses its solidarity with all of the people in these countries, and calls on the European Union to redefine its relations according to the progress made in reforms.
I think that the European Union needs to promote democratic values more than ever and show solidarity with the peoples in the Southern Mediterranean countries in their aspiration for a democratic society.
The situation in the Arab countries reminds me of the fall of the Communist regimes in Central and Eastern Europe. We, too, went through similar events and can understand these peoples' demands, which makes it our moral duty to show our solidarity with them.
The protests which have been going on in these countries for the last few weeks provide clear proof that the undemocratic regimes are not meeting the population's expectations and that they cannot offer these societies political stability and prosperity.
The High Representative and Commission should firmly oppose the use of violence against demonstrators and exert pressure on the authorities in Syria, Yemen and Bahrain to commit to constructive political dialogue with the aim of resolving the situation.
Furthermore, I think that the conclusion of the Association Agreement between the EU and Syria should be subject to the Syrian authorities' willingness to carry out reforms aimed at establishing democracy. The Union has this instrument available and I believe that it should use it as much as possible to support the establishment of democracy in the Arab countries.
The recent protests in several Arab countries show that non-democratic and authoritarian regimes cannot ensure credible stability, and that democratic values have a key role in economic and political partnerships. I call on the authorities in Bahrain, Syria and Yemen to comply with international law on human rights and fundamental freedoms. It is vital that they start an open and significant process of political dialogue involving all democratic political forces and civil society as soon as possible, with the aim of preparing the way for real democracy, for the lifting of states of emergency, and for the implementation of real, ambitious and significant political, economic and social reforms, which are essential to long-term stability and development.
Bahrain is at risk of becoming the site of a confrontation between Iran and Saudi Arabia. In this situation, we cannot overlook the religious element in the developments in the region, at a time when the Shi'ite opposition is supported by Iran, while the Sunni dynasty enjoys the support of the monarchies in the area. Moreover, the close ties between Iran, Syria, Hamas and Hezbollah, as well as the religious tensions between the Sunnis and Alawites in Syria, should make us exercise caution because there is a huge risk that the escalation in violence will also push Syria towards civil war, with outside interference. The Hama massacre in 1982, which included 20 000 Syrians among its victims, is a tragic warning in this regard, just as are the failures in Somalia, Afghanistan and Iraq in terms of the way in which the West must act in a region whose very distinctive features cannot be ignored. I believe that we need more diplomacy and less armed force, more concern for defending human rights and the protection of civilians and less concern for the electoral potential of external intervention, as well as greater attention on the poverty and corruption which these societies are faced with, especially in Yemen.
I voted in favour of this resolution as I condemn the violent repression of peaceful demonstrators carried out by security forces in Bahrain, Syria and Yemen. I would like to express my support for, and solidarity with, the people of these countries, who, motivated by legitimate democratic aspirations, are showing great courage and determination.
Syria, Bahrain and Yemen have been rocked by protests, which have been savagely repressed. I call on their governments to embark on fruitful dialogue with the demonstrators. The violence meted out to these peoples will not indefinitely stop them claiming what they believe to be theirs by right. It will only delay them taking up these rights, make positions more extreme, and encourage more demanding reactions in the future. Machiavelli himself, who theorised at length about how it is preferable to be feared than to be loved, warned the princes of the world that it was unnecessary and damaging to make themselves hated. It would be better for the authorities in these states to undertake concrete reforms, and to allow their nationals to enjoy standards of democracy, freedom and justice similar to the best in the world.
The example set throughout its existence gives the European Union a historical duty to speak out against all human rights violations and to fight for peoples' right to self-determination, both through denunciation, and through development aid. The current situation in Bahrain - which is of strategic importance with regard to the equilibrium in the Gulf - and which, underneath the appearance of normality, is very tense, with the ongoing detention of people who are accused of nothing more than violating the right to free expression. In Syria, protests in several cities have been brutally put down despite EU calls for rights of freedom of expression and association to be respected. Finally, in Yemen, the situation is deeply worrying and has already been condemned by the EU because of the repression of demonstrators, to which we cannot be indifferent. I therefore agree with the measures proposed in this resolution, not least the condemnation of those responsible for massacres in these countries, and hope that they have an effect in as short a time as possible so that the humiliation of their people can stop. I also welcome the initiative to call on the UN Commission on Human Rights to condemn these violations of fundamental rights.
We are facing another example of the hypocrisy of the majority of this Parliament. Firstly, because they are grouping different situations and countries together in the same resolution. They are doing this intentionally, proposing transition 'dialogue' to help their allies (Bahrain and Yemen), and pressuring those who do not defend their interests (Syria). There are marked differences with what happened in Libya, where dialogue was replaced by military aggression, making any possibility of a peaceful solution to the conflict impossible. The objectives are clear: to camouflage the movement of troops from Saudi Arabia and the United Arab Emirates into Bahrain to assist the oligarchic regime there, with the support of the United States - a country that keeps its main Persian Gulf fleet in Bahrain - and to repress the Bahraini people's fight for social change and democracy. The same is happening in Yemen, where they are coming out in defence of a regime that is violently repressing its people, and their fight for democratic change and improved living conditions, in order to protect an ally in the so-called 'war on terror'.
This resolution is another example of the hypocrisy of the majority of Parliament. To begin with, because they are lumping different situations and countries together in the same resolution. They are doing this intentionally, proposing transition 'dialogue' to help their allies (Bahrain and Yemen), and pressuring those who do not defend their interests (Syria). Is there a case for asking why 'dialogue' was not advocated in Libya, rather than bombing?
The objectives are clear: to camouflage the movement of troops from Saudi Arabia and the United Arab Emirates into Bahrain to assist the oligarchic regime there, with the support of the United States - a country that keeps its main Persian Gulf fleet in Bahrain - and to repress the Bahraini people's fight for social change and democracy.
The same in Yemen, where they are coming out in defence of a regime that is violently repressing its people, and their fight for democratic change and improved living conditions, in order to protect an ally in the so-called 'war on terror'.
There is now an attempt to conceal outside interference in Syria, through the financing and arming of what are being called 'peaceful protests' in a country that has had an anti-imperialist attitude, condemning Israeli and US policy in the region.
I voted in favour of this document, because following similar developments in other Arab countries, demonstrators in Bahrain, Syria and Yemen have expressed legitimate democratic aspirations and strong popular demands for political, economic and social reforms aimed at achieving genuine democracy, fighting corruption and nepotism, ensuring respect for the rule of law, human rights and fundamental freedoms, reducing social inequalities and creating better economic and social conditions. Therefore, the European Union and its Member States should support the peaceful democratic aspirations of people in Bahrain, Syria and Yemen, and the governments of these countries must not react by increasing violent repression. It is impossible to justify serious crimes such as extrajudicial killings, abductions and disappearances, arbitrary arrests, torture and unfair trials.
in writing. - I voted for this resolution. I believe the EU must reassess its bilateral relations with Syria, Bahrain and Yemen in the light of their violent repression of demonstrators, and talks on a future Association Agreement with Syria must be suspended. I am also concerned about the presence of international troops in Bahrain and call for an investigation into the deaths of 54 protestors in Yemen.
Double standards continue to dominate the external policy of the majority who govern the EU. This resolution is a perfect example of that. It rightly criticises Ali Abdullah Saleh and Bashar al-Assad, but not the King of Bahrain. The dead and wounded victims of the repression of the Yemeni and Syrian governments are mentioned, but not those of Bahrain. There is no justification for showing such respect. I refuse to support this hypocritical text which, on the pretext of condemning some, pardons the others.
Syria, Bahrain and Yemen have found themselves in the grip of a series of popular revolts that are being forcibly put down. In my opinion, this is not the best way of handling the situation, as violence only begets more violence. The governments of these countries need to seek means of dialogue with the leaders of the demonstrations in order to be able to move towards levels of understanding that will prevent deaths and bloodbaths. The authorities in these states should concern themselves with undertaking concrete reforms that allow their citizens access to democracy, freedom and justice, similar to what exists in most countries.
I voted in favour of this resolution as I believe that the European Union is in a position to endeavour, through diplomacy, to promote a process of democratic and peaceful change in Bahrain, Yemen and Syria. I am on the side of the peoples of these countries, who want, as we all do, improved economic conditions, reduced social inequalities, the combating of corruption and nepotism, the implementation of democratic reforms, and the guaranteeing of fundamental human rights.
in writing. - In favour. I support this claim by the EP that strongly condemns the violent repression by security forces of peaceful demonstrators in Bahrain, Syria and Yemen, and extends its condolences to the families of the victims; expresses its solidarity with the people in those countries, applauds their courage and determination, and strongly supports their legitimate democratic aspirations. It also urges the authorities of Bahrain, Syria and Yemen to refrain from the use of violence against protestors and to respect their right to freedom of assembly and expression; condemns the interference by the authorities in Bahrain and Yemen in the provision of medical treatment and the denial and limiting of access to health facilities; stresses that those responsible for the loss of life and injuries caused should be held accountable and brought to justice; and calls on the authorities to immediately release all political prisoners, human rights defenders and journalists and all those detained in relation to their peaceful activities in the context of the protests.
The current state of affairs in several African countries, and also in Bahrain, Syria and Yemen, is the result of the people's legitimate aspiration for political, economic and social reforms aimed at bringing about a genuine democracy. It is well known that repressive laws restricting citizens in the exercise of their civil and political rights have always been in force in those countries. As a result, there is a strong desire among the people for political and social reforms.
Unfortunately, the governments are reacting to these legitimate demands with violent repression and the application of anti-terrorism laws intended to justify the extrajudicial execution, torture, abduction and disappearance of many demonstrators. Today, the number of deaths, casualties and arrests in Syria, Bahrain and Yemen is extremely high. The excessive use of force by the governments against demonstrators has violated every single international convention on civil and political rights.
I join with the rapporteur in condemning the violent crackdown on peaceful demonstrators by the security forces in those countries, crushing their legitimate democratic aspirations. We must express our complete solidarity and support the courage and determination that these peoples are demonstrating to the entire world.
in writing. - The situation in Syria, Bahrain and Yemen is an unpredictable ongoing process and not a bloody but unstoppable march toward democracy. The political background in Syria and Yemen has been, for a long time, authoritarian or outright dictatorial. Yet this is not making the opposition a fully democratic alternative. Especially in Yemen, a lawless, fragmented polity, the forces gathering under the opposition umbrella are hosting or could give way to terrorist or radical anti-democratic forces. In the past, 'stability' in the foreign policy for the Middle East was a substitute for inaction or the status quo. It was certainly an overrated concept. Now it could become underrated. The European and largely the democratic interest would be better served by a rational, non-emotional approach. The need for democracy in countries with a long record of political oppression should not become the undoing of future democratic process. This does not mean that the Assad or Saleh regimes should be propped up, but it means that the solution should be a negotiated exit strategy rather than a violent and uncontrolled regime change. Caution and clear headed policies are much more appropriate in countries and regions that could turn from one system of oppression to another.
The European Parliament today adopted a resolution calling for the EU's relations with Syria, Bahrain and Yemen to be reassessed in order to take account of the popular uprisings in those countries. If I thought that that was really the intention of the European institutions, it would have my full support. The key element of this resolution is the call for 'the suspension of further negotiations over the signing of the still pending Association Agreement between the EU and Syria' and the fact that 'the conclusion of such an agreement should depend on the capacity of the Syrian authorities to carry out the expected democratic reforms in tangible form'. Point duly noted. However, I have to point out, and the resolution itself admits it, that 'the signing of this Agreement has been delayed at Syria's request since October 2009'. One can only wonder, then, what impact this declaration will really have. I therefore abstained on this text.
This vote by our Parliament, which follows several resolutions since the Jasmine Revolution in Tunisia, is proof that the events in the Arab world are a wave, the size and longevity of which no one can predict. Admittedly, the situation is different in each of the countries, but ultimately, these popular movements are the expression of an unshakeable desire for democracy, freedom and justice. The European Union must not allow people's legitimate and peacefully expressed demands to be repressed through the use of violence, which unfortunately appears to be the only response of regimes with their backs against the wall. Europe must express itself firmly, in particular, through the High Representative/Vice-President of the Commission, so as to confirm its support for the public demonstrations, which are calling for the fundamental values that are promoted and defended by the Union to be respected in those countries. Our Parliament, which is regarded as a temple of democracy, must reiterate its solidarity with these peoples and must support them in their democratic transition process. It is therefore essential for us to review our relations with the countries of North Africa, the Near East and the Middle East so that, together, we can successfully build an area of stability, peace and prosperity.
I am voting for this motion for a resolution. I believe that it is important to increase the effectiveness of development aid, and that there is a need for a coherent policy of support in areas such as trade and development cooperation, climate change, agriculture, etc. The EU needs to follow a common position towards the least developed countries (LDCs), and should not allow economic and financial crises to compromise the development of partnerships with the LDCs. It is essential that the global commitment to addressing the specific needs of the LDCs, as regards the sustainability of development in all of its economic, social and environmental aspects, and to supporting them in their efforts to eradicate poverty, be reaffirmed during this conference.
Ahead of the Istanbul conference in May, the EU has reaffirmed its support for the achievement of the Millennium Development Goals (MDGs) in developing countries, and once more confirmed its commitment to provide specific aid programmes. Although notable progress has been recorded in some countries and regions, the goal of halving the level of poverty in the world is still far from being achieved. Eleven million children still die every year from treatable diseases, the greater part of them before the age of five; one person in four has no access to drinking water; 114 million children still have no access to primary education; approximately 600 million women are still illiterate; and just as many people have no access to progress.
The failure to achieve the goals established in 2001 will not discourage the industrialised nations, which, on the contrary, will continue to ensure that countries that need aid are at the top of the international agenda, promoting the supply of new targeted sources of finance and the creation of cooperation programmes. Raising these countries up again and giving a future to thousands of people requires commitment, great political determination and consistent mobilisation of financial resources, all conditions that the EU satisfies.
in writing. - I voted against the joint motion on the Fourth United Nations conference on least developed countries because the motion is not focused enough on the problem of international aid ineffectiveness. The motion, and the statement by the Commission during the parliamentary debate, ignore the current critical discussion on the last 50 years of international aid to the countries of the global South, and ignore the lessons to be drawn by past failures and successes. Why the monumental failure of the aid to Africa? Why the monumental failure of the World Bank policies on development and poverty reduction? Why the huge scandal of foreign aid delivery to Afghanistan during the last 10 years? Why the huge success of the poverty elimination policies in China, Vietnam and Brazil? If we are not able to answer these difficult questions, we will never be able to use the EUR 60 billion in development aid for the benefit of the least developed countries.
I agreed with this resolution. The Fourth United Nations conference on the least developed countries should focus on policy coherence for development, because it is an important factor for reducing poverty. In addition to the existing challenges, the situation in the LDCs has been exacerbated by the recent global financial, food, climate change and energy crises. Therefore, this UN conference should be result-oriented, on the basis of clear indicators and the objective of reducing the number of LDCs by half by 2020, combined with efficient and transparent monitoring and follow-up mechanisms.
It is deplorable that 48 countries are currently classified as least developed countries (LDCs), and that 75% of the 800 million inhabitants of these countries live on less than USD 2 per day. The long-term goal for development cooperation should be that of creating the conditions for sustainable economic development, and the fair redistribution of wealth. Peace and security are vital to the effectiveness of development policy, and the EU should coordinate its approach better, with the aim of resolving stability problems in the LDCs and supporting efforts to build the capacities needed for the construction of peaceful, democratic and inclusive states. It is also essential to give priority to food security, to agriculture, to infrastructure, to capacity building, and, in particular, to economic growth and access to technology, as well as to the human and social development of the LDCs.
With the previous conferences having focused on principles, I hope that the fourth UN conference will be geared towards determining results and devising clear indicators for halving the number of less developed countries by 2020. Out of the 51 underdeveloped countries, where 78% of the population live on less than USD 1.25 a day, only three have moved out of this category in recent years. The situation is worrying as these countries are the most vulnerable to ordeals such as the financial and food crises and climate change, while also facing extreme poverty, a lack of infrastructure and rising unemployment.
This reality highlights that, unfortunately, the international community has not fulfilled the commitments set out in the Brussels Action Programme. I hope that during the conference, where I will be representing the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, we will focus on achieving consistency in terms of development policies and methods for implementing innovative funding mechanisms, with the aim of providing more effective help to those countries which need to be encouraged to implement suitable policies.
in writing. - (PT) I voted in favour of this resolution, as I believe that the Fourth United Nations conference on the least developed countries needs to put forward measures to make the integration of these countries into the global economy possible, and to improve their access to EU markets. The European Commission should consider increasing aid to these countries in order to minimise costs resulting from the liberalisation of their markets.
Despite the technical and financial assistance provided over the years to the least developed countries (LDCs), it is essential to recognise that these countries have not succeeded in lifting themselves out of this status, and still have permanent weaknesses and needs. It is only fair to mention the exceptional circumstances in Cape Verde, as the adopted resolution does, as the country has succeeded, despite a lack of resources, in overcoming some of the difficulties that it faced, and improving its population's living conditions. I would therefore congratulate the Cape Verdean people, their government and their parties on this, as they have been able to take action in a responsible and respectable manner: this Portuguese-speaking country is today an example to be followed by the LDCs. Despite limitations on trade and problems with training and access to information, to resources and to units of production, it cannot be emphasised enough that the underdevelopment of the LDCs results mainly from their decision makers' lack of skill and their institutions' inefficiency, as their people are so capable in other respects.
The Fourth United Nations conference on the least developed countries (LDC-IV) will take place in Istanbul, Turkey, on 9-13 May this year. The EU, which has always led the way in supporting developing countries through poverty eradication programmes - for which financial allocations have trebled over the last few years - is very involved in the organisation of this meeting. Parliament will also be represented by a delegation delivering well thought-out proposals, although its observer status will not allow it great visibility, and I hope that this represents a significant boost in winning the 'battle' of sustainable development and equitable growth for these countries. Given that all countries have responsibilities for supporting the least developed countries (LDCs), in order to meet the Millennium Development Goals, I agree with the proposals included in this joint motion for a resolution, and I would like to see the goal of halving the number of LDCs by 2020 achieved. LDC-IV needs to support concrete measures that help to find solutions to the LDCs' development needs, to combat poverty, and to ensure a decent income and existence.
In the context of the Fourth United Nations conference on the least developed countries, it is appropriate to consider the Millennium Development Goals adopted by the United Nations General Assembly in 2000 and to assess their implementation, specifically: eradicating poverty and hunger; promoting equality between men and women; increasing and improving mother/infant health care; combating HIV/AIDS; developing environmental sustainability; and achieving universal primary education. With regard to development policy, the disparity between the EU's words and actions is clear. We have the resources at our disposal to eradicate poverty. These are even increased by the benefits of scientific and technological development. Nonetheless, what we are seeing is an increase in poverty at global level. This is the result of the system that dominates the world: capitalism, which is intrinsically unfair and unequal. We would emphasise the importance of the alternative resolution tabled by the Confederal Group of the European United Left - Nordic Green Left, as well as the amendments tabled to the joint resolution - and unfortunately rejected by the majority - that focus on, inter alia, issues such as: food sovereignty, agricultural development, and the need to put an end to the EU's blackmailing of a number of developing countries on the basis of so-called Economic Partnership Agreements.
It is essential to support the poorest and most fragile countries on the planet, which include nearly 50 countries, whose people are suffering the effects of successive failures to implement the conclusions of successive United Nations conferences.
In most cases, this situation is due to colonialism, and to the exploitation of their riches and peoples. It is not the inevitability of fate, nor inescapable natural limitations or constraints that make these countries poor. Quite the contrary: several of them are rich, very rich, in natural resources.
In other cases, it is the continuation of capitalist exploitation, with the injustice and inhumanity of a system - which is the world's dominant mode of economic and social organisation - that is sustained by asymmetrical relationships, which create and sustain inequalities.
It is the result of free trade, of financial deregulation, of the illicit but permitted flight of capital to tax havens, and of war and conflicts fed by disputes over natural resources.
It is in breaking with the foundations of this system, and in a genuine and solidarity-based policy of cooperation and development aid, that the possibility of the emancipation of these people and the development of these countries lies.
More than 40 countries in the world belong to the category of least developed countries. I welcome the EU's attempt to participate actively at the top-level UN conference, and I expect concrete commitments from this. During the past 10 years, the poorest countries have recorded greater progress than in the previous decade. Despite this, however, many problems persist: increasing dependence on imported goods, poverty, the low level of human capital and vulnerability to climate change and natural disasters. These problems must be resolved from all sides, but two points are particularly important. First, these countries have to get investment flowing into the productive sectors of the economy. Secondly, it is necessary to help build democratic structures in these countries, enabling them to decide independently on strategic priorities without foreign interference. Commodity market fluctuations and the consequences arising from these are a specific issue that must be resolved. From the long-term perspective, the answer is to diversify the economy. From the short-term and medium-term perspective, it is important to control price shocks, especially in the area of foodstuffs. With regard to the position of the EU, it is important to focus on coherent external policies. The Commission document of 16 February is exhaustive, but it must take a more critical approach. We need to acknowledge that not all EU activities in the area of trade or direct foreign investments are in line with development policy. In my opinion, they should be subordinated to it.
I voted in favour of this document, because since the Third United Nations conference on the least developed countries (LDC-III) and the adoption of the Brussels Action Programme, some positive steps have been taken, for example, the 'Everything But Arms' initiative and the increases in Official Development Assistance, which doubled between 2000 and 2008, and direct foreign investment, which rose from USD 6 to USD 33 billion, enabling 19 countries to achieve a growth rate of 3%. LDC-IV should be result-oriented, on the basis of clear indicators and the objective of reducing the number of LDCs by half by 2020, combined with efficient and transparent monitoring and follow-up mechanisms. I would stress the need to give priority to food security, agriculture, infrastructure, capacity building, inclusive economic growth, access to technologies and human and social development in the LDCs.
in writing. - I voted for this resolution. I believe that LDC-IV should focus on policy coherence for development as an important factor for policy shift, at national and international level, and call, therefore, for policy making in all areas - such as trade, fisheries, the environment, agriculture, climate change, energy, investment and finance - to support the development needs of LDCs in order to fight poverty and guarantee decent incomes and livelihoods. I urge the EU to honour its commitments in terms of market access and debt alleviation and to reaffirm the importance of reaching the ODA target of 0.15% to 0.20% of GNI for the LDCs, mobilising, for this purpose, domestic resources and, as a complementary measure, innovative financing mechanisms.
I believe that the Fourth United Nations conference on the least developed countries needs to put forward the measures necessary to make the integration of these countries into the global economy possible, and to improve their access to EU markets. However, despite everyone's efforts, the objectives have not been achieved, although Cape Verde stands out here, as it has achieved some success and increased its citizens' quality of life to higher levels than the other least developed countries.
The economic crisis in the developed world has brought in its wake trade restrictions which, in turn, are putting an economic stranglehold on less developed countries. Families on the verge of absolute poverty have seen a 15% rise over the last six months in food prices which, according to World Bank data, have risen by 29% compared with 2009. Consequently, the recent official request submitted by the poor countries for export restrictions to be lifted cannot be ignored. The economic crisis is certainly hampering negotiations; however, tough negotiations on the back of people living in absolute poverty are, at best, morally questionable.
This specific motion for a resolution, which I supported, emphasises and highlights specific policies to reverse this situation, both at national and at international level in numerous sectors, such as trade, fisheries, the environment, the agricultural sector, climate change, energy, investments and the financial sector.
The European Parliament aims to make its contribution to the Fourth United Nations conference on the least developed countries through this resolution. I support this contribution, as I also believe that this conference should foster coherent development policies by promoting measures in all areas - such as trade, fisheries, the environment, agriculture, climate change, energy, investment and finance - in order to provide strong support for the development needs of the least developed countries (LDCs), to combat poverty, and to ensure decent incomes and subsistence. Like the resolution that I voted for, I would also like to emphasise that, in 2007, Cape Verde was one of three countries that pulled themselves out of LDC status. This is a country with few resources, but which was able to work for growth and combat poverty. I therefore wish to congratulate the people of Cape Verde and their government.
in writing. - In favour. With this resolution, the EP: 1. Considers that LDC-IV should be result-oriented, on the basis of clear indicators and the objective of reducing the number of LDCs by half by 2020, combined with efficient and transparent monitoring and follow-up mechanisms; 2. Believes that LDC-IV should focus on policy coherence for development as an important factor for policy shift, at national and international level; calls, therefore, for policy making in all areas - such as trade, fisheries, the environment, agriculture, climate change, energy, investment and finance - to support the development needs of LDCs in order to fight poverty and guarantee decent incomes and livelihoods; 3. Urges the EU to honour its commitments in terms of market access and debt alleviation; reaffirms the importance of reaching the ODA target of 0.15 to 0.20% of GNI for the LDCs, mobilising, for this purpose, domestic resources and, as a complementary measure, innovative financing mechanisms.
As of today, there are 48 countries in the world that are classed as least developed, with approximately 800 million people who live on less than USD 2 per day. Between 2000 and 2010, the average human development index rating for the least developed countries grew by a mere 0.04%. This feeble increase is progressively distancing them from the eight Millennium Development Goals set by the United Nations in 2000.
Fortunately, following the Third United Nations conference, some positive steps were taken in the area of official development assistance, enabling some 19 countries to achieve a growth rate of 3%. I share the rapporteur's opinion in emphasising the importance of the Fourth United Nations conference. The principal goals must focus on development policy, agriculture and fisheries, and must seek to obtain concrete results and innovative financing. I hope that the contribution to sustainable development will also translate into support for health, education and the promotion of democracy, and hold fast to respect for human rights and fundamental freedoms as essential components of the European Union's development policy.
There are currently 48 least developed countries (LDCs), which means that every fifth country in the world falls into this category. The category of LDC was created by the UN General Assembly in the early 1970s, which was more than 40 years ago. Since then, the number of LDCs has increased twofold, and only three (Botswana, Maldives and Cape Verde) have been able to graduate from the group. This shows that poverty is spreading, and the effectiveness of activities undertaken so far is barely perceptible. The critical situation has been exacerbated further by the economic crisis. Its effects have affected LDCs to a large extent and caused a further deepening of the problems occurring there. These arise, in particular, from debt, high food and fuel prices and climate change. I therefore supported the resolution on the Fourth United Nations conference on LDCs with full conviction and awareness of its importance.
There is a need for a deep, comprehensive analysis and diagnosis of the situation of LDCs and concrete proposals for solutions aimed at improving the living conditions of the citizens of these countries in the short term, and at leaving the group in the long term. As a member of the ACP-EU Joint Parliamentary Assembly, I would like to draw particular attention to the lack of control mechanisms for work which has been undertaken. We do not lack the political will and willingness to help, but unfortunately, we do not monitor our efforts adequately, and the result is that they are not very effective.
As one of the authors of the resolution on the Fourth United Nations conference on the least developed countries (LDCs), I believe that it is absolutely crucial for the European Parliament to demonstrate an unwavering commitment to the inhabitants of the LDCs. The increase in the number of states falling into that category (since 1971, the number of LDCs has risen from 25 to 48) requires the international community to redouble its efforts to meet the objective of halving the number of LDCs by 2020. From this point of view, it is essential to ensure true policy coherence between policies directly affecting the LDCs, such as development aid, trade, fisheries, the environment, agriculture, climate change, energy, investment and finance, in order to reduce poverty and guarantee decent incomes and livelihoods for the inhabitants of the LDCs.
I voted in favour of the European Parliament resolution on the Fourth United Nations conference on the least developed countries. In that resolution, the European Parliament upholds the principle of coherence between the various EU policies in the field of development aid and cooperation. This means that in the EU's relations with the least developed countries, policy in all areas - including trade, fisheries, the environment, agriculture, climate change, energy, investment and finance - must be designed in such a way as to support their development needs. Furthermore, the resolution recalls the importance of reaching the ODA target of 0.15 to 0.20% of GNI for the LDCs, and warns of the adverse impact of farmland acquisition, such as the expropriation of small farmers and the unsustainable use of land and water. The principle of coherence is designed to prevent statements of good intentions that are never translated into action, and conflicting sectoral policies. It now remains to implement it.
I wanted to use my vote to reiterate my firm commitment to the fight against poverty, whether against its causes or against its effects. An inexorable gap is opening up between the least developed countries and the world economy, creating a vicious circle in which the victims are the populations. We are all responsible for the delays in achieving the Millennium Development Goals, which makes coordinated action by the EU and the UN a matter of urgency. The priority areas are well known: food security, access to water and healthcare, and literacy. The solutions are also well known, but I regret that the statements of good intentions are rarely translated into action. And yet it is by working towards a better distribution of wealth, supporting LDCs on the path to growth and democracy, and combating the frenzied speculation on commodity prices, that these extremely vulnerable countries will be able to escape the vicious circle of poverty. This is not only a responsibility; it is a security requirement for the Union, because poverty is unfortunately often a source of instability.
I am voting for this report, as I support Iceland's accession to the EU, provided that the government succeeds in securing the support of its citizens for this national political commitment.
I voted in favour of this resolution. I welcome the prospect of Iceland joining the EU, because Iceland has a strong democratic tradition and civic culture, which will enable it to be admitted into the band of EU Member States unhindered. I believe that Iceland's accession to the EU would enhance the Union's prospects of playing a more active and constructive role in Northern Europe and in the Arctic, contributing to multilateral governance and sustainable policy solutions in the region. Iceland is already an active participant in the Nordic Council as well as in the EU's Northern Dimension Policy, the Barents Euro-Arctic Council and the Arctic Council, which is the main multilateral forum for cooperation in the Arctic. Iceland's accession to the EU would further anchor the European presence in the Arctic Council. Iceland can also bring a valuable contribution to EU environmental and energy policies due to its experience in the field of renewable energies, particularly as regards the utilisation of geothermal energy, protection of the environment and measures to deal with climate change.
I voted for the 2010 progress report on Iceland drafted by my colleague, Cristian Preda, because I think the time has come for this state's EU prospects to be assessed. Throughout the negotiations with the EU, the Icelandic authorities have demonstrated a genuine commitment to this process and a strong political will to fulfil all the accession criteria in good time.
First of all, Iceland has a long tradition of democracy. The protection of human rights and cooperation with leading international organisations are top-priority items on Iceland's political agenda. On the economic front, the authorities have already devised a pre-accession strategy to ensure the diversification of their business sectors and their exit from the recession. I think that Iceland is capable of assuming the obligations which derive from being an EU Member State. I should mention that at present, the conditions have been met for 10 negotiating chapters. In this context, I welcome the European Commission's initiative to start accession negotiations with Iceland this June.
This report provides a good overview of the current state of relations between the European Union and Iceland. Ever since the Treaty of Paris, we have maintained friendly, close and cooperative links with that country. It has been hard hit by the economic, financial and banking crisis. Reforms must be undertaken, and we must encourage them.
Since the start of the accession process, we have begun an open and constructive dialogue with the Icelandic Government, which has also expressed a desire to join the euro area. Enlargement to include Iceland will allow for greater European policy coherence in the Arctic region, especially where fisheries, maritime transport, scientific research and environmental conservation are concerned. However, Europe is not a crutch or a cure for an economic crisis. It is up to Iceland to clearly subscribe to a genuine project of integration with the rest of Europe.
I welcome the prospect of having a country with a strong democratic tradition and a solid civic culture as a new EU Member State. Iceland has been achieving good results in safeguarding human rights and ensuring a high level of cooperation with international mechanisms for the protection of human rights. Iceland's accession to the EU will therefore strengthen the Union's role in promoting and defending human rights and fundamental freedoms throughout the world. Through its experience, Iceland may also make a valuable contribution to EU policy in the field of renewable energy, particularly in the areas of the exploitation of geothermal energy, environmental protection and combating climate change. Iceland's accession to the EU will improve the EU's prospects of playing a more active and constructive role in northern Europe and the Arctic, through contributions to multilateral governance and sustainable political solutions for the region.
in writing. - I voted against this report. In the rush to enlargement, I fear that this Parliament and the EU institutions are ignoring issues of strategic importance to Member States. It is very regrettable that, yet again, Iceland and the Faroe Islands have massively inflated their proposed catches of mackerel in 2011, endangering the stock and endangering the viability of our pelagic fishing industry. This outrageous behaviour exposes the lie that Iceland is at the forefront of sustainable fisheries management. Last summer, in response to Iceland's intransigent stance on this matter, we were told that the Commission was considering suspending negotiations about Iceland's accession to the EU, yet little seems to have happened on this front. Iceland's membership of the 'EU Club' cannot and must not be taken forward while Iceland blatantly ignores the rules of that club. As one newspaper headline put it, are we really going to contemplate Iceland turning from collapsing its banks to making our most valuable fishery disappear?
I voted in favour of the '2010 progress report on Iceland' as I believe that we need to support the accession of one of the oldest European democracies to the EU, provided that the necessary requirements are met, such as the abolition of whaling and the trading of products extracted from whales.
Of all the countries whose accession to the European Union is being proposed, Iceland is the best prepared to do so, and to take on board the values and principles that guide Union action. I believe that the Union will gain from the Icelandic contribution. In general, Iceland has the same standards, and in some cases higher, than those aimed at within the Union. I believe that the adjustments that still need to be made will not be of the kind to delay the accession process too greatly.
This motion for a resolution relates to the 2010 progress report on Iceland's advances towards European Union membership. Negotiations on Iceland's accession started in July 2010. I believe that the necessary conditions need to be created for completing Iceland's accession process and ensuring the success of this accession: this is a country with a strong democratic tradition and a robust civic culture, and its accession will strengthen the Union's role in promoting the defence of human rights and fundamental freedoms throughout the world. Iceland belongs to the European Free Trade Association, and has a market economy that could provide certain advantages to the EU, specifically in the area of renewable energy. Nonetheless, Iceland needs to provide evidence of real interest, and to cooperate on the resolution of outstanding issues in the fisheries management sector. According to the report that has been tabled, some progress has been made, but there is still a long way to go, particularly with regard to the fisheries sector. I hope that these outstanding issues can be quickly resolved, so that Iceland's accession process is a success.
Our position in principle regarding the processes for new countries' accession to the European Union is well known: when this decision is made, it must be based on the will of the people involved, which should be respected. We therefore await the position of the people of Iceland on accession, so that we can take this position into account in the future. Besides this principle, we also abstained from this vote because of the fundamental basis of EU enlargement processes, given the capitalist nature of the integration process and the objectives that it pursues. Once the outlying regions resulting from previous enlargements having been exhausted, there is a need to grow further and to reach new markets.
We are unhappy about some of the requirements that the European Union is making of Iceland, including those in this report. for example, the requirements to liberalise a number of sectors, in particular, the financial sector, which is all the more serious as this was one of the sectors responsible for the crisis that occurred there, escape from which was only possible because of clear state intervention.
We abstained from this vote because of our position on the enlargement of the European Union. We await the position of the people of Iceland on accession, so that we can take this position into account in the future.
That said, we are unhappy about some of the requirements that the European Union is making of Iceland, including those in this report, which we disagree with entirely: for example, the requirements to liberalise a number of sectors, in particular, the financial sector, which is all the more serious as this was one of the sectors responsible for the crisis that occurred there, escape from which was only possible because of clear state and popular intervention.
We await future developments, specifically the referendum on 9 April 2011, for a clearer position on the country's membership.
I wish to explain why I am abstaining on this text, as I do whenever a report concerning accession negotiations with a European country is voted on here. It is not because I dispute Iceland's right to enter the European Union; it is because I believe that it is not a good idea for it to join. Indeed, the vast majority of people in Iceland seem to hold the same view. The decision to apply for membership was taken in a moment of panic, following the collapse of the Icelandic banking system, in order to benefit from European support.
Everyone knows that Iceland wants to adopt the euro without being a member of the European Union, which is stupid when we know what implications that has, and that Iceland is a member of the European Economic Area and of the Schengen area. It will be up to the Icelandic people to decide in the end, anyway. And I hope that if they do say no, they will be heard.
I voted in favour of this document, because accession negotiations with Iceland were launched in July 2010 and it is essential to create the conditions to complete the accession process with Iceland and ensure that its accession is a success. Iceland can bring a valuable contribution to EU policies due to its experience in the field of renewable energies, particularly as regards the utilisation of geothermal energy, protection of the environment and measures to deal with climate change. Iceland's accession to the EU would enhance the Union's prospects of playing a more active and constructive role in Northern Europe and in the Arctic, contributing to multilateral governance and sustainable policy solutions in the region. It is also crucial to give EU citizens clear and comprehensive fact-based information on the implications of Iceland's accession. Efforts must be made to that end, and I believe it is equally important to listen to and address citizens' concerns and questions and to respond to their views and interests.
I had to give my wholehearted support to the resolution on the 2010 progress report on Iceland put to the vote in Parliament. In the year just gone, Iceland demonstrated its willingness to comply on many fronts with European policy and with the principles that inspire it. Its strong civic and democratic tradition, the progress made in strengthening the independence of the judiciary, and the particular attention paid to the economic aspect, which is increasingly on course to meet the criteria laid down by Europe, make it a country whose accession to the EU can only be considered positively, not least because it would strengthen the Union's role within the Arctic Council. The safeguarding of human rights, the strengthening of the legislative environment with regard to freedom of expression and access to information, and the high rates of investment in education, research and development, aimed at tackling the high level of youth unemployment, demonstrate the industriousness of the country and its firm desire to align itself with Europe. It will be up to the people of Iceland to have the final say: they will have to vote in a referendum, and I hope that they will opt in favour of joining our great European family.
in writing. - I voted for this resolution which, among other things, 'welcomes the agreement achieved between the representatives of the governments of Iceland, the Netherlands and the UK on the Icesave issue, notably on guaranteeing the repayment of costs incurred in payment of minimum guarantees to depositors in branches of Landsbanki Islands hf. in the UK and the Netherlands; welcomes the approval by a three-quarters majority of the agreement by the Icelandic Parliament on 17 February 2011'; and 'takes note of the decision of the President of Iceland to refer the bill to a referendum and hopes for an end to the infringement procedure which started on 26 May 2010, brought by the EFTA Surveillance Authority against the government of Iceland'.
This text condemns the refusal by the Icelandic people to repay the debts run up by private banks, even though they voted by a very large majority against that repayment. It obliges them rigorously to apply the Copenhagen criteria. It welcomes the IMF plans for the country. It proposes a Commission-led campaign in Iceland, on the model of the Irish campaign, in anticipation of the national referendum on EU membership. I voted against these repeated shows of strength against the Icelandic people, and the text's crude logic of liberal normalisation.
Iceland has been taking concrete steps towards future EU accession, and is best placed among accession candidates to fulfil the requirements for accession. However, the recent issue with regard to payment to the Netherlands and the United Kingdom of funds lost by citizens of those countries who had investments in a failed Icelandic bank could create obstacles to the country's accession.
Iceland is already cooperating closely with the European Union as a member of the European Economic Area, of the Schengen Agreements and the Dublin Regulation. Iceland is also achieving very good results where the protection of human rights is concerned. There is a high level of investment in areas such as education, research and development, which makes Iceland well-placed internationally in these areas. However, the consent of the Icelandic population is required before we can talk about the accession of Iceland to the EU.
It would be advisable to stop any propaganda by the EU aimed at convincing the Icelanders of the benefits of accession. In economic terms, an OECD report from May 2010 says that Iceland has succeeded in consolidating its economy and, despite the financial crisis, its per capita income still leads the world. The project therefore has my support.
First of all, I would like to make it clear that the possible accession of Iceland to the Union is subject to the consent of the Icelandic people. The decision must be left to the people and must not be influenced further by the EU. As far as the progress report is concerned, Iceland stands up to international comparison in numerous areas and in others, even leads the field: I am thinking here of areas such as per capita income, education, research and development, and the safeguarding of human rights. I therefore voted in favour of this motion for a resolution.
Iceland is one of the oldest European democracies. Of the countries seeking accession to the European Union, it is surely the best prepared country, not only because it has similar democratic principles and values to the Union's Member States, but also because it has the same or higher development standards. I voted in favour of this 2010 progress report as I believe that, once the necessary accession requirements have been met, among which I would emphasise the abolition of whaling and the trading of products extracted from whales, the EU will gain from the accession of this country.
However, the question of this country's accession should be duly framed within the Union's common policies, the common fisheries policy in particular. On account of the relative weight that the fisheries sector has within the Icelandic economy, difficulties with harmonising policies intrinsic to the sector may arise.
in writing. - In favour. With this resolution, the EP, among other things: Welcomes the prospect of having as a new EU member a country with a strong democratic tradition and civic culture; underlines that Iceland's accession to the EU will further enhance the Union's role as a world-wide promoter and defender of human rights and fundamental freedoms; commends Iceland for its good record in safeguarding human rights and ensuring a high level of cooperation with international mechanisms for the protection of human rights; supports the ongoing work to strengthen the legislative environment with regard to freedom of expression and access to information; welcomes, in this respect, the Icelandic Modern Media Initiative, enabling both Iceland and the EU to position themselves strongly as regards legal protection of the freedoms of expression and information.
Iceland has been a candidate country for European Union membership since 2010. I voted in favour of this motion for a resolution because I am convinced that that country has a solid democratic tradition and civic culture, and that its accession will further enhance the EU's role as a worldwide promoter and defender of human rights and fundamental freedoms.
in writing. - I voted in favour of this report as I support Iceland's accession to the EU.
I am voting for this resolution, which recommends the implementation of the Association and Stabilisation Agreement with the EU, but regrets that the Council is not considering the opening of negotiations as recommended by the Commission. I would also like to express my concern about growing ethnic tensions, and about the lack of political dialogue and freedom of the press. Political parties should put an end to the boycott of the national parliament, and enter a dialogue with the institutions. I also regret the fact that the dispute with Greece continues to block the country's path towards accession to the EU. The bilateral issues need to be resolved by the parties concerned in the spirit of good neighbourliness, above all, taking European interests into account.
in writing. - I voted in favour of this motion to wind up the debate on statements by the European Council and the Commission on the 2010 progress report on the former Yugoslav Republic of Macedonia (FYROM). I believe it is a very balanced motion. It expresses concern about the current political situation in FYROM, including the boycott of the national parliament by the opposition parties, and about the risk that these developments could adversely affect the country's EU agenda. The motion also congratulates the country on the anniversary of the Ohrid Agreement, which remains the cornerstone of its inter-ethnic relations, and calls on the government to foster a comprehensive dialogue between the ethnic communities. I also appreciated the positive evaluation in the motion on FYROM's continuous efforts to stabilise the region.
As a member of the European Parliament's delegation for the former Yugoslav Republic of Macedonia, I am keeping a close eye on the progress of that country and of its application to join the European Union. Although it still has work to do in the areas of politics, the judiciary, public administration, the fight against corruption, and freedom of expression, the former Yugoslav Republic of Macedonia has made significant progress in areas such as decentralisation, education, and prison system reform. The bilateral problems between that country and Greece must not hinder the start of accession negotiations. I voted in favour of opening those negotiations. Moreover, I would point out that early elections will be held in the country in June. I therefore call on all the political parties to join together and work in close cooperation so as to ensure their country's accession to the European Union.
I agreed with this report. In 2005, the European Council granted candidate status to the former Yugoslav Republic of Macedonia but has failed ever since to set a date for the opening of negotiations, in spite of the substantial progress made by that country on its path towards the EU. Despite the progress made, there is still political instability in Macedonia, which could affect the European integration process. A lack of dialogue between the government and opposition parties in the country is preventing an agreement on the implementation of structural reforms from being reached. The reform of the judiciary is not fully completed, the media and public administration have been politicised and the unresolved issue of the integration of ethnic groups is preventing Macedonia from achieving further progress and implementing the necessary reforms to ensure the principles of the rule of law and democracy. I believe that the Macedonian Government must involve the opposition parties more in decision making and ensure an open and constructive dialogue on all the problems that this country is currently facing.
I voted for the 2010 progress report on the former Yugoslav Republic of Macedonia because I think that the Balkans' EU perspective is vital to ensuring the region's stability. In this context, cooperation with Greece is of paramount importance.
The dispute about the former Yugoslav Republic's name plays a key role in the discussions on the accession negotiations, as it is one of the obstacles preventing the negotiations from starting. Good neighbourly relations are essential during the process of transition to EU Member State status. This is why the former Yugoslav Republic of Macedonia and Greece must find a solution to the issue about what to call the state. So far, Greece has proved itself to be a trustworthy discussion partner with regard to the other chapters. It is high time for both states to reach an agreement so that the future accession negotiations are conducted with the support of all EU Member States. In this regard, the call for neutral external mediators may be helpful, such as the involvement of the UN Secretary-General in the dispute.
In line with previous resolutions by Parliament, I regret that the Council has not taken a decision on opening accession negotiations, as recommended by the Commission for the second year running. The process of EU enlargement is a powerful tool for peace, stability and reconciliation in this region. I am particularly concerned about the persistently high levels of unemployment, particularly among young people, a problem that is shared by many countries in the region. I would like to call upon the government to rapidly implement more effective measures to improve public investment focused on employment policies and the use of the workforce in good quality, stable and decent jobs. I am, however, pleased with the recent adoption of the Energy Act, which is aimed at liberalising the country's electricity market and is in accordance with the relevant European directives. I welcome the adoption of the national strategy for sustainable development, but more efforts need to be made towards enforcing legislation in the environmental field, and there needs to be adequate funding set aside for this purpose. I would like to call for closer cooperation on transnational environmental issues based on EU standards, particularly in the area of water quality, waste management and the protection of nature.
The Confederal Group of the European United Left - Nordic Green Left is in favour of enlargement towards the Western Balkans in principle, provided that its people so wish. I abstained from voting on this specific report, because there are problematic points, apart from anything else, in connection with the proposed economic reforms and how the issue of the name is to be addressed. From experience of enlargement to date, cooperation with the countries of the Western Balkans and their integration process, especially at a time of economic crisis, should contribute towards the sustainable development and economic and social prosperity of the citizens in the enlargement countries and the Union.
However, the report insists on rewarding choices such as the deployment of troops in Afghanistan and elsewhere or the promotion of economic policies, such as privatisations which are exacerbating the recession by increasing unemployment and social inequalities and cutting social rights. Also, the integration process should be conducted with respect for international law and international procedures. In this particular case, as regards the question of the name, the report should encourage respect and support for the procedure to find a commonly acceptable solution, under the aegis of the UN.
I voted in favour of this resolution, as it once again recommends that the Council make a decision on opening accession negotiations to the former Yugoslav Republic of Macedonia. The Council granted this state the status of a candidate country in 2005, but since then, it has not set a date for opening negotiations, despite the substantial progress that this country has made on its path towards the EU.
in writing. - (PT) There have been some delays in the process of integrating the former Yugoslav Republic of Macedonia. In spite of this, Macedonia has made progress in seeking to adopt the Community acquis and to provide its institutions with reliable structures and good practice, as advocated by the EU. The political crisis that has plagued the country amply demonstrates that much remains to be done and that there is a long way to go before it objectively fulfils all the criteria for a real prospect of accession. I would like to call upon Greece and the former Yugoslav Republic of Macedonia to seek to overcome their differences and show that they are faithful to the generous founding EU spirit, which we all need so very much today.
This motion for a resolution focuses on the progress that the former Yugoslav Republic of Macedonia has made towards integration into the EU over the last year. On 16 December 2005, the Council granted the former Yugoslav Republic of Macedonia candidate country for accession status. In 2008, the principles, priorities and conditions for accession were set out, and these are being monitored by the Commission. Although the assessment was positive, there are aspects that need to be stepped up, such as dialogue with Greece on the status of the new Member State, the reform of public administration and the judicial system, combating organised crime and corruption, respect for freedom of expression, and institutional cooperation. The current political situation, which includes the boycott of the national parliament by opposition parties, may adversely affect the country's priorities with regard to the EU. The interested parties have to resolve bilateral issues in a spirit of good neighbourliness. All players must increase their efforts and show responsibility and determination in resolving all outstanding issues which are hampering the process of accession for the candidate country and the EU's own policy in the region.
I voted in favour of this document because in 2005, the European Council granted candidate status to the former Yugoslav Republic of Macedonia but has failed ever since to set a date for the opening of negotiations, in spite of the substantial progress made by that country on its path towards the EU; because bilateral issues should not represent and be used as an obstacle in the accession process, although they should be settled before membership; and because the continuation of the accession process would contribute to the stability of the former Yugoslav Republic of Macedonia and would further strengthen inter-ethnic dialogue. Bilateral issues need to be resolved by the parties concerned in a good neighbourly spirit and taking overall EU interests into account. All the key players and parties concerned should step up their efforts and demonstrate responsibility and determination to solve all outstanding issues which are not only hindering the accession process of the candidate country, and the EU's own policy in the region, but could also have repercussions on inter-ethnic relations, regional stability and economic development. The document urges the authorities responsible to strengthen the independence and freedom of the media, applying equal standards to all of them and improving the transparency of their ownership. I am concerned that there is insufficient dialogue between the government and opposition parties and a general climate of distrust and confrontation. It is necessary to continue reform of the judiciary in order to ensure its professionalism, efficiency and independence from political pressures, expand the fight against corruption and improve the business environment.
The process of EU enlargement is a powerful stimulus for the encouragement of the peace, stability and reconciliation process in the Balkans. Macedonia has made significant progress in the democratisation of the state, due directly to the political will to become a full member of the family of European nations. The European Commission has evaluated this progress and, for the second year running now, has called upon the European Council to open accession negotiations with Macedonia. Also for the second year running, the Council has not taken this decision. This gives rise to the impression that one of the unfounded obstacles to the opening of these negotiations are mutual bones of contention, including relations with Greece. These disputes must not block the accession process for Macedonia, all the more so since continuing the accession process would promote stability and strengthen yet further the dialogue between the ethnic communities in Macedonia.
Of course, Macedonia has a great deal to do yet in order to reform governmental and judicial institutions, successfully combat organised crime and corruption, and develop democratic dialogues in society. Of course, the acceptance of any new Member State, Macedonia included, into the EU will only take place when all the requirements have been satisfied, and only with the unambiguous agreement of the EU institutions and EU Member States. That is precisely why it is important to begin the accession negotiation process, which, I am convinced, will encourage positive changes in Macedonia and the region as a whole.
The motion for a resolution on the 2010 progress report on the former Yugoslav Republic of Macedonia, on which Parliament has voted, has been approved by a large majority and with the agreement of several political groups. I applaud the efforts made by that country to align itself with European standards. Judicial reform, the fight against corruption, and public administration and prison reform are some of the important achievements as regards compliance with the acquis communautaire. Equally worthy of praise is the focus on granting local autonomy and adopting an anti-discrimination law, as well as on making a commitment to gender equality. Freedom of expression and the independence of the media continue to be a problem, however. Moreover, the growing tensions between different ethnic groups in the country are a cause for concern. I therefore believe that, despite the positive results, attention must continue to be paid to the institutional question, which is very fragile and is being put to the test. I hope, in conclusion, that the process of rapprochement with Europe will be strengthened by means of action aimed at filling the gaps that still exist today.
in writing. - I voted in favour of the resolution in order to acknowledge Macedonia's progress towards European integration and highlight the remaining goals to be achieved for the benefit of its people. It is essential to send Macedonia a positive signal regarding its future within the European Union in order to maintain the European momentum and further the political dialogue that has been initiated. The name issue existing between Macedonia and Greece is exclusively a bilateral issue that should not interfere with the opening of accession negotiations. Moreover, under the 13 September 1995 Interim Accord between Greece and Macedonia, Greece agreed not to object to the application of Macedonia to international institutions, this covering also the EU-Macedonia negotiations process. In the Committee on Foreign Affairs, I contributed amendments concerning the public administration, the justice system and anti-corruption action.
The adoption of a national strategy for public administration reform and the creation of the stabilisation and association agreement's subcommittee are positive steps to ensure the capacities and professionalism of the public administration. I stress that the unification of jurisprudence and publishing of all court decisions are highly important for predictability of the judiciary and public trust in the system.
in writing. - I voted for the report on Macedonia and welcome the continued efforts in the fight against corruption, manifested, amongst other things, by implementation of the second round of GRECO recommendations and the entry into force of the amendments to the Criminal Code. I encourage the authorities to continue implementing legislation to combat corruption and improving the independence, efficiency and resources of the judiciary. However, corruption remains prevalent and I call for further intensive efforts to eradicate it.
I stress the urgency of effective and impartial enforcement of anti-corruption legislation, in particular, on the financing of political parties and on conflicts of interest. I draw attention to the importance of ensuring that the court system functions free of political interference and welcome the efforts to increase the efficiency and transparency of the court system. I stress the need to build up an enforcement record for prosecutions and convictions against which progress can be measured and call for the unification of jurisprudence in order to ensure a predictable judicial system and public trust.
In the former Yugoslav Republic of Macedonia, violation of the independence of the press, of the independence of the judiciary and of the Skopje 2014 urban development plan are everyday occurrences. At the same time, political dialogue has now ground to a halt. With the unresolved question of the name being added to this unfortunate internal environment, it is clear that the European prospects of this country are being severely tried.
This resolution calls on the former Yugoslav Republic of Macedonia to do its utmost to liberalise its economy and its electricity market. It gives the country lessons in democracy and even in journalism. I voted against this arrogant and shoddy text.
The former Yugoslav Republic of Macedonia has experienced some obstacles on its path towards EU accession. Despite making progress in the adoption of the entire Community acquis, giving its institutions reliable structures and best practice, there is still a long way to go. Much remains to be done, as shown by the political crisis that has been plaguing the state.
On 9 April 2001, Macedonia was the first country in the Western Balkans to enter into a Stabilisation and Association Agreement with the EU. The status of reforms since 2001 can be judged positively in many respects. Where the judiciary is concerned, legal provisions have been passed to ensure both independence from political pressure and efficiency. The improvements to the transparency of the court system, particularly as regards dealing with the backlog of cases in most courts, are also to be welcomed. The country can already be seen to be making progress towards the transition to a functioning market economy, although there is still a long way to go. Only the dispute with Greece over its name is blocking Macedonia's accession to the EU, and it is to be hoped that this can be resolved in the near future. However, I abstained from voting because some aspects of the report are very unbalanced.
I voted in favour of the 2010 monitoring report on the former Yugoslav Republic of Macedonia. The process of accession for the former Yugoslav Republic of Macedonia has experienced significant delays, despite the political and socio-economic progress that the country has made. I hope that the existing differences and regional problems can be overcome to the benefit of the common European good.
in writing. - In favour. This resolution basically says that the EP shares the assessment by the Commission's 2010 progress report on the former Yugoslav Republic of Macedonia and regrets that the Council has not taken a decision on the opening of accession negotiations, as recommended by the Commission for a second year in a row and in line with previous Parliament resolutions. It is concerned at the current political situation, including the boycott of the national parliament by the opposition parties, and by the risk that these developments could adversely affect the country's EU agenda and recalls its previous recommendation to the Council to start the negotiations immediately.
I voted in favour of this report because I believe that the moment has come to open genuine and proper accession negotiations with the former Yugoslav Republic of Macedonia. In fact, since the European Council of 16 December 2005 awarded that country the status of candidate country for EU membership, no significant steps forward have been taken on the issue. This must be traced back, primarily, to a series of problems within the former Yugoslav Republic of Macedonia, in particular, as regards the opposition parties' boycott of the national parliament. This and other problems, such as the presence of free and independent media, deemed necessary for the development of a stable democracy, must be cleared up as soon as possible so that both parties can set out once more on the road to enlargement of the EU to the East.
I voted against this particular report because, as I said earlier in plenary, I consider that, given the serious allegations made in the Sunday Times on 20 March against the rapporteur, Mr Zoran Thaler, who initially tabled the text which was then put to the vote in the Committee on Foreign Affairs on 16 March, before the revelations against him, and who may enjoy a presumption of innocence, and the fact that a new rapporteur has been reported, this motion for a resolution does not enjoy a presumption of credibility. In my opinion, it would be a mistake, for the integrity and credibility of the House, to vote on this motion before the results of enquiries are released following the opening of the conciliation procedure.
I am in favour of this resolution because the crisis situation in Côte d'Ivoire should be brought to a swift end, as it has already resulted in a large number of deaths. The international community recognises the democratic victory of Mr Ouattara, and it must now redouble its efforts in helping him to take up power in a peaceful manner. As this is a serious situation which not only jeopardises the electoral choices legitimately made by the people, but also has repercussions on the breaching of human rights, the EU must act in a diplomatic way, with all the mechanisms that it has at its disposal, so as to help to bring the situation back to normal and, most importantly, to prevent more deaths.
I voted in favour of this resolution because over the past four months, Côte d'Ivoire has been plunged into a deep political crisis stemming from the refusal of the incumbent President, Laurent Gbagbo, to relinquish power to the legitimate President, Alassane Ouattara, despite the fact that the latter won the November 2010 presidential poll and has been recognised as the victor by the international community, following validation of the results by the United Nations. According to UN sources, hundreds of lives have been lost in Côte d'Ivoire since December 2010 and the actual number of casualties is likely to be much higher, as the violence taking place in the interior of the country is not always reported in the press. Attacks are being intentionally directed against UN peacekeepers and institutions. I agree with the need for swift international political action to address the humanitarian situation in Côte d'Ivoire and prevent a new migration crisis in the region. The Commission and the Member States must coordinate their efforts with other international donors in order to respond to the urgent needs of the population of Côte d'Ivoire and its neighbouring countries. I support the sanctions, comprising a visa ban and an asset freeze, imposed by the United Nations Security Council, the African Union and the Council of the European Union on all persons and entities that oppose the legitimate President's authority, and the fact that these sanctions are to remain in place until the return of legitimate authorities to power.
I strongly condemn the attempts made by ex-President Gbagbo and his supporters to violently usurp the will of the people of Côte d'Ivoire, and I would like to join in the call for Mr Gbagbo to leave power immediately. It is regrettable that the people of Côte d'Ivoire have had to pay such a high price in order to ensure respect for their democratic will, which they expressed in the presidential elections in November 2010. I would like to express my full support for President Ouattara, his government and the people of Côte d'Ivoire in their task of reconciliation, recovery and sustainable development. I would like to call for the opening of negotiations to restore order, peace, stability and security to the country in the difficult task of promoting national reunification.
I voted in favour of the resolution on the situation in Côte d'Ivoire, condemning the violent attempts by former President, Mr Gbagbo, to usurp power, and stressing the need for him to leave power immediately in favour of the democratically elected President, Mr Ouattara, so as to restore peace and democracy to the country.
Despite the grandiose vision of Félix Houphouët-Boigny, Côte d'Ivoire today is a country torn apart by the conflict between Mr Gbagbo and Mr Ouattara, and which is threatening to go on indefinitely. The people of Côte d'Ivoire have watched the military advances of the respective factions with concern and dread, fearing for the breakdown of security and the further destabilisation of the country. Côte d'Ivoire is another example of the danger posed by dictatorial leaderships that continue over time and which leave an institutional vacuum and an absence of democratic practice and the exercise of freedoms once they are gone.
In line with the example that it has given throughout its existence, the European Union has a historic duty to speak out against all violations of human rights and to foster respect for the right to the self-determination of peoples, both through denunciation and through development programmes. We have recently seen an upsurge in violence and verified massacres in Côte d'Ivoire, where the process of democratisation is not being accepted by all Ivorians. Parliament has adopted several resolutions on the political situation in this country, especially on 16 December 2010. Other EU and international institutions, such as the UN Security Council and the Authority of Heads of States of the Economic Community of West African States (ECOWAS), have condemned the violation of human rights in this country following the non-acceptance of the election results, which were certified by the UN, by the deposed President, Mr Gbagbo, which has led to a wave of violence in the country, resulting in hundreds of deaths and about a million refugees. I therefore agree with the measures presented here and am voting in favour of this proposal, as I believe that Parliament should advocate a foreign policy based on values, and not solely on economic interests.
We did not vote for this resolution, and we remain concerned about the situation of war in Côte d'Ivoire, the country's economic paralysis and the high levels of violence that are affecting the people, which has turned into a humanitarian crisis.
We know that there are longstanding reasons for the grave situation that is taking place there, particularly the poverty and social inequality which were the legacy of former colonialism or the structural adjustment plans imposed for years by the IMF.
These last four months of misery following the elections have shown how regrettable it is that the international community, including the EU, has not made sufficient use of diplomatic channels for a peaceful political solution to the crisis. The role of France is particularly unfortunate, as it has preferred military intervention to using diplomatic channels.
We therefore insist that the war and violence by all parties must be brought to an end, and we urge the EU to act accordingly.
This resolution is a master class in bad faith. It accomplishes the amazing feat of never talking negatively about Mr Ouattara's camp, the extent of whose atrocities the United Nations is nevertheless in the process of verifying on the ground. Yet it is true that Mr Ouattara, a Muslim of non-Ivorian origin trained at the IMF in Washington, can only elicit your support. The resolution praises the work of the United Nations Operations in Côte d'Ivoire (UNOCI) to the skies, even though the UN itself was obliged to ask France for assistance to safeguard its mission and, in particular, to ensure the protection of foreign nationals.
A fine demonstration of effectiveness and usefulness that is! As for the attention you are paying to ensuring that the election result is upheld, it would be good if you paid the same sustained attention when European nations reject the treaties that you put to them. Indeed, you only support the results that suit you. Such a short-sighted, black-and-white approach cannot be endorsed, and nor can a resolution that is even more badly informed than the European newspaper articles on which it appears to be based.
I voted in favour of this document, because over the past four months, Côte d'Ivoire has been plunged into a deep political crisis stemming from the refusal by incumbent President, Laurent Gbagbo, to relinquish power to the legitimate President, Alassane Ouattara, despite the fact that the latter won the November 2010 presidential poll and has been recognised as the victor by the international community, following validation of the results by the United Nations. All diplomatic efforts to devise a peaceful solution to the post-election political deadlock, including those of the African Union, the Economic Community of West African States and the President of South Africa, have been unsuccessful. Since mid-February, fighting has intensified both in the capital and in the west of the country, with alarming reports indicating the increasing use of heavy artillery against civilians. Atrocities have been committed in Côte d'Ivoire, including cases of sexual violence, enforced disappearances, extrajudicial executions and the excessive and indiscriminate use of force against civilians, which amount to crimes against humanity. Parliament therefore calls on President Ouattara to facilitate peace and national reconciliation.
The serious political and institutional crisis that has rocked Côte d'Ivoire for several months now has given rise to a wave of violence that seems to have no end in sight. I strongly condemn the attempt by ex-President Gbagbo to violently overturn a legitimate election result, which saw him defeated by Alassane Ouattara. For some months now, Côte d'Ivoire has been the scene of urban guerrilla warfare between the supporters of the outgoing President and the people. I believe that Europe, especially in situations such as this, in which basic human rights and the very ideal of democracy are being seriously jeopardised, must make its voice heard loud and clear by condemning such acts and showing its strong disapproval and indignation.
in writing. - I welcome this resolution which urges all the political forces in Côte d'Ivoire to respect the will of the people expressed freely in the results of the presidential elections of 28 November 2010 that were announced by the CEI and certified by the UNSG Special Representative, and which recognised Alassane Dramane Ouattara as President-elect of Côte d'Ivoire. The resolution asks all Ivorian parties, in particular, to refrain from, prevent, and protect civilians from all forms of illegal coercion and abuses of Human Rights.
The resolution also condemns, in the strongest possible terms, the attempts by ex-President Gbagbo and his supporters to usurp the will of the Ivorian people by fomenting violence and undermining the integrity of the electoral process. It stresses, in this respect, that results of democratic elections must be fully respected by all participants, including the defeated candidates, and underlines that failure to uphold these results would further put at risk both peace and stability in Côte d'Ivoire;
Respect for democracy is an inalienable principle of the EU. We must therefore strongly condemn the events in Côte d'Ivoire. The use of violence against civilians in Côte d'Ivoire by Mr Gbagbo after losing the elections is unacceptable, and he must resign and hand over power immediately. Those who are responsible must not go unpunished, and we must do everything in our power to identify and prosecute them, at an international level if need be, for crimes against the civilian population, whereby the EU will be able to provide the necessary support for the investigations.
Following the election results in Côte d'Ivoire, President Gbagbo - who had been democratically voted out - was not prepared to accept his removal from office. Neither attempts at negotiation nor international criticism were successful, resulting in a crisis involving incidents of violent conflict. It is important to maintain international pressure, for example, by condemning the human rights abuses and crimes against humanitarian law in the strongest possible terms and by imposing sanctions.
Efforts in respect of abducted civilians, who include EU citizens, are equally important. However, this resolution looks only at the atrocities committed by the troops of the defeated President Gbagbo, and not at the charges made against the troops of the newly elected President Ouattara. Where acts of violence are concerned, it should make no difference who committed them.
The serious human rights abuses and acts of violence committed by the defeated President Gbagbo must be condemned by the EU in the strongest possible terms. If humanitarian law continues to be broken, specific sanctions must be imposed. However, it is also important that violent crimes on both sides are punished; in other words, also those of which the new President Ouattara has been accused. For the victims of violent assaults, it is of little concern who ordered the violence. In this respect, I consider the resolution too one-sided.
Given the political crisis, with the serious social consequences which this country is experiencing, I welcome the commitment undertaken by the EU, and expressed by Commissioner Georgieva, to help resolve the humanitarian crisis.
in writing. - In favour. I join my voice to those who: 1. Regret that the post election political deadlock was not solved peacefully and all diplomatic efforts to this end have not been successful; 2. Condemn the tragic loss of life and properties in the post election violence and calls on MM Gbagbo and Ouattara to ensure the respect of human rights and the rule of law; and 3. Call upon M Ouattara and M Gbagbo to take their responsibility in order to prevent any violence and post battle reprisals in the country and demonstrate their commitment to peaceful democratic transition.
In the last four months, Côte d'Ivoire has plunged into a deep political crisis. The refusal by outgoing President, Laurent Gbagbo, to cede power to Alassane Ouattara, the winner of the presidential election of November 2010, has sparked off a spiral of violence throughout the country that shows no sign of abating. Fighting has intensified since mid-February both in the capital and in the western part of the country, and alarming news of the increasing use of heavy artillery against civilians continues to reach us. Up to now, diplomatic efforts by the international community have come to nought, despite the validation of the election result by the United Nations. The time has come to condemn the attempts by ex-President Gbagbo and his supporters to violently subvert the wish of the Ivorian people. Laurent Gbagbo must resign immediately and cede power to Alassane Ouattara, the legitimately elected President.
For four months, Côte d'Ivoire has been plunged in a deep political crisis caused by the refusal of ex-President Laurent Gbagbo to hand over power to the legitimate President, Alassane Ouattara. This situation is having particularly disastrous humanitarian consequences. The post-election violence has created over a million internally displaced persons and refugees. What is more, this mass influx of refugees could reignite the obvious tensions in that region. This crisis is therefore liable to continue. While I welcome the Commission's decision to increase its humanitarian aid fivefold, thereby taking European aid up to EUR 30 million, it is essential for the European Union to do all it can to help the most vulnerable population groups and to monitor their changing needs.
I was anxious to support this resolution, which clearly condemns the atrocities committed against the civilian population by the militias loyal to the outgoing Ivorian President, Laurent Gbagbo. Ending the conflict by diplomatic means would have been preferable, but the level of violence reached in Abidjan and the hard-line, self-destructive attitude of the deposed President demanded UN intervention in order to protect the civilians and to help the legitimate President, Alassane Ouattara, assume power. This resolution therefore supports the intervention of French forces under UN control, which helps to enforce the law and the election result, and to protect the lives of civilians and European nationals. When the rule of law has been re-established, the legitimate Ivorian authorities, with the support of the international community, will have to ensure that the losing candidate in Côte d'Ivoire's recent presidential elections, Laurent Gbagbo, together with all the officials suspected of human rights violations, are tried for their actions. Lastly, I believe the EU must continue to honour its commitment to provide long-term support to Côte d'Ivoire in order to aid national reconciliation and to help rebuild and stabilise the country.
I am voting for this report, as it has important objectives like the liberalisation of visas, free trade agreements, contacts with civil society and the non-use of force as regards EU involvement in conflicts, as well as self-determination and territorial integrity.
Since it was launched in 2004, the European Neighbourhood Policy (ENP) has led to a strengthening of relations with partner countries. The Eastern Partnership (EaP) is a meaningful political framework for deepening relations with partner countries, based on principles of shared ownership and responsibility. The priorities of the EaP include the development of democracy, good governance and stability, economic integration and convergence with EU policies, particularly as regards the environment, climate change and energy security. The implementation of the ENP faces certain obstacles; therefore, the ENP review must include clearly defined priorities for action, clear benchmarking and performance-based differentiation. The ENP must continue to be founded on the principles of democracy, the rule of law, respect for human rights and fundamental freedoms, and must support the political, social and economic reforms of our closest partners.
I voted for the initiative from the Commission and Council to review the European Neighbourhood Policy - Eastern Dimension. This policy has produced results thanks to its flexibility and it now needs to be adapted to the new realities in Europe. This is precisely why it needs to be adjusted better to the specific circumstances of each country included in the programme.
I think that the most important consideration should be the commitment of partner states rather than geographical location. However, people are at the heart of the reforms carried out in a state. The countries in the east and south must enjoy the same opportunities, making it necessary to rebalance the Neighbourhood Policy. Former Soviet states also need cooperation with the EU, a sentiment supported too by Joe Biden during his recent visit to Chişinău. I should point out that the Republic of Moldova is the leading reformer within the Eastern Partnership.
I voted in favour of this resolution because the review of the Eastern Dimension of the European Neighbourhood Policy includes such major objectives as democratic processes, good governance and stability, economic integration, the environment, climate change and energy security. The European Parliament is of the opinion that combating corruption, in particular, in the judiciary and the police, should be a top priority for the EU in the development of its relations with the eastern partners. Furthermore, it is necessary to intensify efforts to combat international organised crime networks and to increase police and judicial cooperation with competent EU agencies. It is very important for the organisations of civil society to actively carry on their work, particularly in the field of human rights, promoting democratic processes and ensuring media freedom. I would like to emphasise the importance of freedom of expression and of free and independent media, including the Internet, for the development of democracies. I would also like to stress the importance of trade unions and social dialogue as part of the democratic development of the eastern partners.
The Commission's reports on the ENP not only depict the real benefits of the policy of good neighbourliness, but also its challenges. The ENP needs to be revised and a different approach adopted to the way in which the European Union responds to the progress made by neighbouring countries in terms of socio-economic reforms by giving them financial and political support and adapting it to the specific needs of each country.
The Eastern Partnership offers a political framework for consolidating relations between the EU and its eastern neighbours and the continuation of the socio-economic reforms in partner countries.
The progress made by each country must be assessed using a comparative analysis based on predefined criteria, but not without factoring in each country's specific features. 'A European perspective including Article 49 of the Treaty on European Union' could constitute a driving force for reforms in these countries. Parliament must play an important role both in establishing the assessment criteria and in strengthening freedom and democracy in the neighbouring partner countries.
In the first place, I would like to congratulate my fellow Member, Mr Siwiec, on the excellent work that he has done and on the collaboration, or, better, the synthesis of ideas that we have achieved, on the general principle of the revision of the European Neighbourhood Policy (ENP). Besides what I have already said about the resolution on the Southern Dimension, for which I was the rapporteur, I would like to stress the need for both ENP dimensions to favour a 'bottom-up' approach in the future, and to emphasise that only greater involvement by local communities and civil society will ensure maximum effectiveness in the implementation of the ENP by the EU. I also hope that the EU will not favour short-term stability at the expense of the best interests and constant defence of the public, and their individual and collective freedom, with a particular focus on women's rights, as I stated in my speech. Although I am immensely pleased with the results obtained in these two reports, I do rather regret the fact that Parliament and the Commission have not made the most of this opportunity, for once, to differentiate the countries of the ENP to the east from the countries that will potentially become our EU southern ENP partners.
The aim of the resolution on the Eastern Dimension of the European Neighbourhood Policy (ENP) is to recommend that the next strategic review of the ENP strengthens the differentiation between states based on their respective ambition and commitments, when followed by real progress and concrete steps. The specificities of each partner should be taken into consideration, including its goals and potential. Fundamental European values, including democracy, rule of law and respect for human rights and basic freedoms, the independence of the judiciary and the fight against corruption are the basis upon which the ENP was established, and these should be the main measure for evaluating the role of the eastern partners. Freedom of the press and the fight against corruption should be a priority for the EU when building relations with these countries, and this should be reflected in the overall framework for institutional development.
The EU's goals are very broad and are based on an extension to neighbouring countries in order to create a large area for the free movement of people and goods. In these circumstances, the EU's European Neighbourhood Policy (ENP) has a vital role in its strategy for development and growth. Several instruments and resolutions have been adopted to this end, particularly the European Neighbourhood and Partnership Instrument (ENPI) and the crucial choices of the common foreign and security policy. I am therefore pleased with the adoption of this report and the proposed measures, particularly the strengthening of funding and cooperation from various sectors, along with the holding of a second summit of the Eastern Partnership during the second half of 2011. I would like to point out the need for the EU to step up its dialogue with civil society organisations in these countries, fostering free trade and promoting stability, encouraging the sharing of experience and mobility between the Member States and those countries, and promoting multilateral dialogue.
I voted in favour of this resolution, because the review of the Eastern Dimension of the European Neighbourhood Policy includes such fundamental goals as democracy, the rule of law, respect for human rights and fundamental freedoms, a market economy, sustainable development and good governance. It stresses that the ENP is still a framework of strategic importance for deepening and strengthening relations with our closest partners so as to support their political, social and economic reforms, and underlines the importance of maintaining the principle of joint ownership in the design and implementation of programmes and actions. The Eastern Partnership has been launched as a political framework for the advancement of the Eastern Dimension of the ENP, which seeks to deepen and strengthen the relations between the EU and its eastern neighbours, furthering political association, economic integration and legislative approximation, while supporting political and socio-economic reforms in the partner countries. I would like to stress that economic reforms must go hand in hand with political reforms and that good governance can only be achieved through an open and transparent decision-making process based on democratic institutions. It is particularly important to foster further regional cooperation in the Black Sea space and enhance EU policies towards the Black Sea region, in particular, by launching a fully-fledged EU strategy for the Black Sea and ensuring that there are the necessary financial and human resources for its effective implementation.
in writing. - I have always encouraged the Eastern Neighbourhood Policy of the European Union and this can be seen from my previous activities. I endorse the review of the European Neighbourhood Policy, mainly because it is needed to make a substantial contribution to ensuring that human rights and political principles are more strongly integrated into the analysis of the political situation in third countries. It underlines the positive developments concerning human rights and democratisation in some partner countries and some negative developments in others, particularly in Belarus. I also found important the fact that it pays particular attention to the mobility of students, academics, researchers and businessmen by ensuring that sufficient resources are available and by strengthening existing scholarship programmes. For all these reasons, I support the review of the European Neighbourhood Policy.
The review of the neighbourhood policy must continue to resolve the specific problems which the regions located at the European Union's border have to face. I think that significant administrative capacity is required to be able to tackle such diverse problems. Apart from the demographic challenges, climate change, economic competitiveness and quality of life, the regions which share borders with non-Member States have to deal with a series of consequences resulting from problems which are not being resolved properly. This is the case with the way in which natural disasters are managed, for instance. Interventions in emergency situations are extremely difficult if the neighbouring countries do not have the capacity to respond, and no region can respond to the whole situation on its own. This is why I have proposed that the regions located at the EU border, which have borders with at least two non-EU states, should be regarded as 'platform' regions and supported accordingly. The neighbourhood policy needs to take into account the capacity of the regions located within the EU, but which have external borders, to tackle the problems which are much more complex. Commensurate financial support must be provided for this.
in writing. - I voted for this resolution and encourage the countries in the region to cooperate more closely with each other and to engage in an enhanced and prolonged dialogue, at all relevant levels, regarding areas such as freedom, security and justice and, in particular, border management, migration and asylum, the fight against organised crime, trafficking in human beings, illegal immigration, terrorism, money laundering and drugs trafficking, as well as police and judicial cooperation. The resolution recalls that good neighbourly relations are one of the most important preconditions for progress by ENP countries towards EU membership.
The new European Neighbourhood Policy that we have been promised is just more of the same, with a few extra glimmers of democratic lucidity. When it comes to the Eastern Dimension, everything is there: free trade areas, support for the Nabucco and AGRI projects, and outsourcing the 'management of migration flows'. Nothing has changed. I voted against. The EU is neither a state nor a democracy, yet it is already behaving like an imperialist power.
Originally, the three countries of the South Caucasus were excluded from the European Neighbourhood Policy and were only included in the action radius of the Neighbourhood Policy. Action Plans to deepen bilateral relations are an important instrument of the European Neighbourhood Policy which are brokered individually for each country, since in practice, every country follows its own path. The region of the South Caucasus, in particular, is characterised by a series of conflicts, the final solution of which is judged even by experts to be extremely difficult in some cases.
In this context, it is important to repeatedly make it clear that the EU's Neighbourhood Policy does not automatically lead towards accession (as in the enlargement process). Rather, it is concerned with security policy aspects and increasing stability. This is not expressed sufficiently in the resolution, which is why I did not vote in favour.
The European Neighbourhood Policy is an instrument for ensuring stability and promoting peaceful and democratic structures, as well as for deepening bilateral relations with the countries surrounding the EU. In the countries of the South Caucasus, in particular, there is much to do, especially since the region is repeatedly the subject of conflict. What the European Neighbourhood Policy is not, and nor should it be, is a preliminary stage of enlargement policy. I feel that this is not made clear, and consequently, I cannot support the motion.
The European Neighbourhood Policy (ENP) has shown itself to be an effective foreign policy instrument, promoting the strengthening of relations with third countries, with certain tangible benefits. The ultimate goal of an effective neighbourhood policy is to guarantee peace. The Eastern Partnership is a political framework which is important for deepening relations with and between partner countries, based on the principle of shared duties and responsibilities. I voted in favour of this resolution as I also believe that strengthening relations between all countries, as is recommended here, requires greater common commitment and further progress towards good governance and democratic standards.
I voted in favour of this resolution, which reaffirms the need to revise the European Neighbourhood Policy (ENP) based on upholding the EU's fundamental values and principles and on greater involvement by civil society and local communities, and which highlights the importance of the ENP's Eastern Dimension as an instrument for strengthening EU relations with its neighbours to the east, with a view to supporting political, social and economic reforms in those countries and deepening its commitment to shared values and principles such as democracy, the rule of law, respect for human rights and good governance, within the context of European integration.
in writing. - In favour. I join my voice to those that welcome the progress in relations between the EU and neighbouring countries within the ENP and reaffirm the values, principles and commitments upon which the ENP has been built, which include democracy, the rule of law, respect for human rights and fundamental freedoms, a market economy, sustainable development and good governance; consider that the ENP is still a framework of strategic importance for deepening and strengthening relations with our closest partners so as to support their political, social and economic reforms, and underline the importance of maintaining the principle of joint ownership in the design and implementation of programmes and actions.
Under Article 8 of the Treaty on European Union, the Union shall develop a special relationship with neighbouring countries, aiming to establish an area of prosperity and good neighbourliness. As we have seen, European Neighbourhood Policy has very much led to a strengthening of relations with partner countries and brought many tangible benefits for the common good. Challenges still remain, however, and the focus should now be on the priorities for action, with more effective benchmarks, in particular, as regards the Eastern Partnership. The partnership with our Eastern neighbours represents a political framework of great importance for Europe's wellbeing, and its work platform is focused on four themes: democracy, good governance, economic integration and convergence with European policies. Unfortunately, at this time, the conflicts that have arisen in these countries are seriously undermining their economic, social and political development, and constitute a serious obstacle to cooperation and regional security, as shown by the recent uprisings in Tunisia and Egypt. I should like to see a strategic review of European Neighbourhood Policy that is based on the Union's values, which are against oppressive regimes, and that supports the legitimate democratic aspirations of the Eastern peoples.
Since its creation, the European Neighbourhood Policy has brought tangible benefits to all parties involved. It creates a framework for cooperation, which is of strategic importance for supporting the political, social and economic reforms of our closest partners. The Eastern Partnership is focused on the development of democracy, good governance and stability, economic integration and on achieving closer relations with EU policy. Since the creation of the ENP, progress has been noticeable in the field of human rights, the democratisation of public life and economic reforms in many partner countries. It is only Belarus that participates to a limited degree in the cooperation with the EU, and its further participation in the ENP should be conditional on its willingness to respect the fundamental principles of democracy and freedom.
Attention must be paid to the fight against corruption, electoral law and the way in which elections are held, so that they are in conformity with the standards of international law. Support should be expressed for the EURONEST Parliamentary Assembly by highlighting its role in strengthening democracy and the development of cooperation with the countries of the Eastern Partnership.
The resolution of the European Parliament on the review of the European Neighbourhood Policy is to meet the challenges that have emerged in recent months in our neighbourhood, both in the Eastern and the Southern Dimension. These events have demonstrated the inadequacy of the existing EU involvement in the neighbourhood. The paradigm shift proposed by the European Parliament from 'stability first' to 'democratisation and human rights first' in EU policy is necessary. There should be no more pretending that the political status quo, i.e. maintaining authoritarian regimes, is better for Europe and its security. The time has come for solidarity with our neighbours.
Despite the differences, most countries in the neighbourhood share common characteristics: limited freedom, or no freedom at all, and a lack of success in modernisation. The allocation of additional, generous funds in order to build a stable EU neighbourhood seems unavoidable. The ENP should therefore continue to be founded on the principle of conditionality, bilateral and multilateral cooperation and should be extended by the pursuit of institutional integration, liberalisation of the visa regime, opening up the European market and support for civil society. It is worth recalling again the position of Poland, the advocate of the EU's successive enlargements, which urged the Member States two years ago, in partnership with Sweden, to strengthen the Eastern Dimension of the ENP in the form of the Eastern Partnership initiative.
In the face of current events, Poland's role takes on a symbolic meaning. Poland, which has historical experience in transformation of its political-economic system, may serve as a good guide and model for both eastern and southern EU neighbours in the current policy.
The European Neighbourhood Policy (ENP) has shown itself to be a key EU foreign policy instrument, fostering closer relations between the partner countries and providing benefits for both parties. The amendments that have resulted from the entry into force of the Treaty of Lisbon are intended to give greater consistency, efficiency and legitimacy to the EU's external dimension. However, it is vital to review and point out the mistakes of the past. The review of the ENP and the Eastern Partnership should set out priorities for specific action from each partner, along with benchmarks and differentiation based on performance and the results achieved. A 'bottom-up' approach, with support for civil society and the processes of democratisation, is a prerequisite for long-term sustainability and growth.
A strong focus on training, education, research and mobility is needed in order to address the socio-economic problems of the region. Lastly, I would like to highlight the support that the EU has given to Belarusian civil society in the strengthening of democratic and social reforms so as to enable its participation in the ENP and other sectoral policies.
I am in favour of the statements that make the commitment that new developments, past mistakes and support for democratic transformation should be taken into consideration, along with economic and social reforms in the region, combating corruption, and the promotion of human rights and basic freedoms. Most importantly, a multilateral dimension should be developed and synergies created between the bilateral and multilateral dimensions of this partnership, including the revitalisation of the Union for the Mediterranean (UFM) and the strengthening of the role of trade unions among the civilian population. It is also important to point out the need to increase the funds allocated to this policy, and to make better use of them.
We need to rethink our policy on the Southern Mediterranean. The European Neighbourhood Policy was supposed to promote the values of democracy and human rights, yet the events that have been taking place in the Southern Mediterranean since the start of the year show that we failed on that score. Admittedly, cooperation in areas such as education and modernisation of the economy has borne fruit. The same cannot be said of good governance, judicial reform and democracy, which are nonetheless headline objectives of the European Neighbourhood Policy. This text has the merit of proposing solutions for radically rethinking this policy. I hope that the European Commission and the Council will be able to take inspiration from it.
Important strategic amendments were made to the European Neighbourhood Policy (ENP) today in the plenary debate in Strasbourg. This has shown that Europe can be proactive if it wants to be, and that it can remain united around an ideal. We have proven this once again today. I am pleased to see this, in a resolution for which I had the honour of being the rapporteur. Indeed, I was pleased to notice that Commissioner Füle welcomed almost all of our proposals, as the whole Chamber could see during the debate which preceded this vote. I now challenge the Commission to demonstrate the ambition that this moment demands in its review process on 10 May, with a neighbourhood policy that is tailor-made to each state, with clear benchmarks and careful consideration. This will allow a future Mediterranean Economic Area with the new democracies in the south, and I hope that the good atmosphere and cooperation that have marked the work on this subject will lead to the permanent involvement of Parliament in planning and evaluating this policy. I think it is absolutely vital that the EU should favour a bottom-up approach in the future for its neighbourhood policy, for the reasons outlined in this resolution.
in writing. - I voted against this motion. Whilst it is essential that we try to encourage peace and democracy in the Mediterranean, it is absolutely clear that the strategy behind the European Neighbourhood Policy has so far failed. This policy costs taxpayers in the region of one and a half billion euro per year, yet it has manifestly failed to deliver. We are currently facing a refugee crisis in the area and many regimes are turning on their own people. There is no doubt in my mind that we will soon be asked to approve further funding. Without clear objectives and a programme of work, this muddled policy will continue to fail the most vulnerable in the region. It is equally clear that the High Representative has been ineffective in coordinating a response to the continuing security and humanitarian situation.
The recent events in the Southern Mediterranean region, which began with Tunisia in December 2010, have brought a new urgency to the review of the European Neighbourhood Policy (ENP). Parliament should monitor the processes of democratic transition in the Southern Mediterranean countries and, along with the other European institutions, support this transition as swiftly and peacefully as possible, providing important support through the instruments at its disposal, which are aimed at promoting political, economic and social reforms. The strengthening of democracy, rule of law, good governance, the fight against corruption and respect for human rights and basic freedoms are essential elements in the political dialogue between the EU and its southern neighbours. Given these events, the Union for the Mediterranean deserves to be revived, and should be strengthened with a view to the Southern Dimension of the ENP.
I am pleased with the quality of this resolution and its adoption, and I would like to offer my congratulations to my colleague, Mr David. The EU's goals are very broad and are based on an extension to neighbouring countries in order to create a large area for the free movement of people and goods. In these circumstances, the EU's European Neighbourhood Policy (ENP) has a vital role in its strategy for development and growth. Several instruments and resolutions have been adopted to this end, particularly the European Neighbourhood and Partnership Instrument (ENPI) and the crucial choices of the common foreign and security policy. However, the review of the ENP now has a greater importance in the context of the events in the Southern and Eastern Mediterranean. The EU should draw lessons from the events in the south, particularly in Tunisia and Egypt, and revise its democracy and human rights support policy so as to create an implementation mechanism for the human rights clauses in all agreements with third countries. The revision of the ENP should give priority to criteria relating to the independence of the judiciary, respect for basic freedoms, pluralism and freedom of the press, and the fight against corruption.
In the light of the recent events in the Mediterranean basin and of their direct and indirect consequences for European countries, we must carry out a swift and thorough review of European Neighbourhood Policy. Europe's new strategy must be based on a redefinition of the resources available for the Mediterranean, provide for an increase in financial commitments to facilitate political, economic and social reform in the countries of the region, and press for resources relating to immigration. Moreover, as regards the radical changes affecting our southern neighbours, I believe that the moment has come to adopt a new European approach with the aim not only of defending democracy but also of taking concrete measures to alleviate migratory pressures and to guarantee the security of energy supply. In this context, it is essential to lay the foundations, as soon as possible, for a new and strengthened partnership with our neighbouring countries to the south: a partnership aimed at promoting the stability, economic development and democratic transition of the area. With this in mind, I believe that the European Union must play a key role in the geopolitical context of the region.
I voted in favour of this document because it highlights the importance of setting up a task force, involving Parliament, in response to the calls for monitoring of the democratic transition processes made by actors for democratic change, in particular, as regards free and democratic elections and institution building, including an independent judiciary. It also calls on the EU to lend strong support to the process of political and economic reform in the region by using all existing instruments within the framework of the Eastern Neighbourhood Policy and, wherever necessary, by adopting new ones in order to assist in the most effective way possible the process of democratic transition, with a focus on respect for fundamental freedoms, good governance, the independence of the judiciary and the fight against corruption, thus responding to the needs and expectations of the peoples of our southern neighbours. We must ensure that we provide better targeted assistance, particularly aimed at civil society and local communities, in keeping with the bottom-up approach. However, any increase in the funds allocated should be based on an accurate assessment of needs and consistent with an increase in the effectiveness of the programmes implemented, tailored and prioritised according to the requirements of each beneficiary country.
in writing. - I voted for this resolution which recalls, in the light of current events in the Southern Mediterranean, particularly in Tunisia and Egypt, the ENP's failure to promote and safeguard human rights in third countries; urges the EU to draw lessons from those events and to revise its democracy and human rights support policy so as to create an implementation mechanism for the human rights clause included in all agreements with third countries; insists that the review of the ENP must prioritise criteria relating to the independence of the judiciary, respect for fundamental freedoms, pluralism and freedom of the press and the fight against corruption; and calls for better coordination with the Union's other policies vis-à-vis those countries.
The new European Neighbourhood Policy that we have been promised is just more of the same, with the addition of a few necessary democratic considerations. For the rest, the agreements negotiated with dictatorships are set to live on: free trade areas, outsourcing the 'management of migration flows', the EU's energy security - everything is there. The EU could not care less about burgeoning democracies. I voted against.
For some years, the EU has focused in its neighbourhood policy on economic liberalisation, hoping that this will have positive political side-effects. The dynamism of economic reforms has long been undermined by authoritarian regimes by means of increased state repression. Whether the European Neighbourhood Policy can really contribute to greater stability is questionable in view of the escalation of events in Libya.
In the Maghreb countries, it seems that the hopes of the Barcelona Process may be fulfilled in part, albeit with side-effects that the EU had not anticipated and for which it was not prepared - even though they are commonly associated with processes of transformation. The Barcelona Process in itself is a good thing, and I also took this into consideration when voting.
The European Neighbourhood Policy (ENP) has shown itself to be an effective foreign policy instrument. Through the interparliamentary delegations and the Parliamentary Assembly of the Union for the Mediterranean, Parliament should assume its responsibility to promote the idea that the stability and prosperity of Europe are closely linked to democratic governance and the economic and social progress of the southern neighbour countries, and to promote political debate, real freedom, democratic reforms and the rule of law in neighbouring partner countries. For these reasons, which were expressed in the resolution, I voted in favour.
The recent protests in several countries in the EU's southern neighbourhood, particularly Tunisia, Egypt, and Libya, have clearly shown the need for the EU to amend its neighbourhood policy, giving it more ambitious and effective instruments that will allow it to encourage and support the political, economic and social reforms which are being demanded. It is therefore vital that the revision of the European Neighbourhood Policy (ENP) reflects these developments and allows an adequate response to the challenges that these present, with an emphasis on the uncompromising defence of democratic values and fundamental rights and freedoms, with a commitment to greater involvement by civil society and local communities. Mr David, the rapporteur, states this very well in his report, and I would like to commend him on his excellent work.
in writing. - In favour. The EP reaffirms the values, principles and commitments upon which the ENP has been built, which include democracy, the rule of law, respect for human rights and fundamental freedoms and respect for women's rights, good governance, the market economy and sustainable development, and reiterates that the ENP has to become a valid framework for the deepening and strengthening of relations with our closest partners so as to encourage and support their political, social and economic reforms, which are designed to establish and consolidate democracy, progress and social and economic opportunities for all; emphasises the importance of maintaining the principles of shared responsibility and joint ownership in the conception and implementation of ENP programmes; considers that since its launch in 2004, the ENP, as a single policy framework and through its performance-driven differentiation and tailor-made assistance, has brought tangible benefits both for ENP partners and the EU.
Under Article 8 of the Treaty on European Union, the Union shall develop a special relationship with neighbouring countries, aiming to establish an area of prosperity and good neighbourliness. Respect for, and the promotion of, democracy and human rights, especially those of women, are fundamental principles of the European Union and must constitute common values shared with partner countries of the European Neighbourhood Policy. Today's popular uprisings in Tunisia, Egypt and Libya are the consequence of the people's general discontent with their own totalitarian regimes, and it is spreading throughout the entire eastern region. In view of this changed social and political landscape, the EU must make effective adjustments to its neighbourhood policy in order to give effective support to the reform process in the areas of human rights and democracy. The EU must define in detail the strategic priorities pursued in the partnerships with its eastern and southern neighbours. I should like to see the Union take action sustained by the will to initiate a process of democratisation, in particular, with regard to greater participation by women in public life and better planning of socio-economic development.
I voted in favour of this report because current events should encourage us to reform the neighbourhood policy, not just to refocus it. In economic, trade and political terms, respect for rights and freedoms should be, at the same time, conditions and objectives of our cooperation. The financial assistance that the EU provides to this end should be markedly increased and should fulfil those same conditions and objectives. We should also relaunch the Union for the Mediterranean on a moral basis in terms of its requirements and on a practical basis in terms of its achievements. Our cooperation should no longer be restricted to exchanges with the ruling authorities: the European Union should make it a priority to speak to the various members of civil society and to encourage the emergence and organisation of political pluralism in that region. By encouraging the introduction of legitimate, organised changeovers of power, we will not face a dilemma between unconditional support to governments for the sake of stability and chaos. Moreover, by basing our cooperation on values this time, we will give it the popular legitimacy and the continuity necessary to meet the historic challenges of that region.
In today's vote, I supported the resolution concerning the review of the European Neighbourhood Policy with respect to both the Eastern and Southern Dimensions. These resolutions are particularly important given the recent course of events in the southern region. In particular, we must take into account the strong demands from the public in several southern neighbours of the EU for the overthrow of dictatorships and for pursuing democracy. The strategic review of the European Neighbourhood Policy must fully take these events into account and reflect on them.
Both resolutions, in relation both to the Southern and Eastern Dimensions, are important for mutually beneficial cooperation between the EU and its various neighbouring countries in order to ensure the necessary developments in relation to democracy, human rights and also the economy and security. Europe's stability and wellbeing are closely tied to the success of the ENP's southern neighbours in democratic governance as well as their economic and social success, and it is therefore important to support the principles of political debate, full liberties, democratic reforms and the rule of law in the partner countries of the neighbourhood policy. Thank you.
The uprisings in Tunisia, Egypt and Libya came as such a surprise to Europe that everyone agrees that it ought to review the terms of its cooperation with the countries of the Mediterranean. Several options are already open to us when it comes to providing long-term support for the democratic transition, economic development and regional integration of our southern neighbours. The EU has two tools at its disposal: the Union for the Mediterranean and the European Neighbourhood and Partnership Instrument. Both have shown their weaknesses, but a genuine political commitment could rectify our mistakes. I therefore support this resolution, which provides a clear framework and specific objectives for the next European Neighbourhood Policy. I would, however, draw my fellow Members' attention to the cross-border dimension of this policy. Accounting as it does for a mere 5% of the ENPI's total budget, it is overlooked by central government and its programming is subject to alarming delays. However, this dimension may act as a catalyst for many structural initiatives for cooperation in the Mediterranean. Establishing a genuine EU-Mediterranean partnership means not only taking the aspirations of the peoples into greater account, but also providing real investment in concrete projects.
I supported the resolution on the review of the European Neighbourhood Policy - Southern Dimension. From the position of a member of the Committee on Women's Rights, I would like to draw particular attention to the importance of gender equality policies as an inseparable element of human rights, which is also a fundamental principle of the European Union. Women's rights must be a priority item in talks with the countries of the European Neighbourhood Policy (ENP).
According to the resolution, women's rights should be included in revisions of codified law (constitutional law, criminal law, family law and all bodies of civil law), and should be included in the dialogue on human rights conducted with the ENP partner countries. We should also focus on measures which will deepen the social integration of women. We need programmes that promote the education of women, and we need to promote their employment and increase their participation in public life. The effects of measures to improve gender equality in the ENP countries should be continuously monitored and supervised, and failures in this area should be categorically condemned, and even punished.
I opt for not strengthening the EU's relations with those third countries that do not sufficiently incorporate women into their policies and institutions in matters related to the organisation of civil society (in particular, human rights organisations and women's organisations).
in writing. - I voted in favour of this report, which has significant importance, given recent events in the EU's southern neighbourhood. It is vital that the renewed policy supports democratisation and genuine reforms in the countries concerned.
The events in North Africa and the Middle East are indicative of the ineffectiveness of the European Neighbourhood Policy (ENP), but also of the new challenges facing the EU as a regional player. The creation of an area of prosperity and good neighbourliness based on EU values should continue to be the basis for relations with ENP partner countries - in this particular case, with the Mediterranean countries. In the first place, I believe that it is essential to review the indicative programmes for 2011-2013, taking into account the most urgent needs and, at the same time, making the financial instruments, in particular, the European Neighbourhood and Partnership Instrument (ENPI) and the European initiative for democracy and human rights (EIDHR), more flexible in order to provide direct support to civil society organisations.
I would also like to call for the Union for the Mediterranean to be strengthened both in terms of funding and in terms of commitment by the Member States, as a favoured forum for the exchange of best practice, where a clear Mediterranean policy should be established, based on partnership policy, the principle of 'ownership' and conditionality. Lastly, I believe that solutions urgently need to be found to bring an end to the war in Libya, and also to prepare a package of measures for rebuilding the country after the conflict has ended.
I welcome the adoption of this resolution by our Parliament, which is taking stock and deciding on the future direction of the Euro-Mediterranean Partnership. My commitment to a rapprochement between the two shores of the Mediterranean led me to make a number of proposals, which I am delighted to say have been approved by my fellow Members. In particular, I stressed the need to review the European Neighbourhood Policy in the light of the events in the Arab world, by stepping up dialogue with civil society, encouraging the exchange of good practice, guaranteeing respect for human rights in our association agreements and supporting the democratic transition process in those countries. The ENP offers us a wonderful opportunity to promote our values and to strengthen our relations with the countries on Europe's doorstep. For that reason, I hope that our partnership with our neighbours in the Southern Mediterranean will become a priority of our foreign policy. I shall be vigilant in ensuring that we work on an equal footing and that sufficient resources are devoted to achieving our goal of making the Mediterranean region an area of peace, prosperity and cooperation.
I am in favour of this resolution because it upholds the most basic civil rights, particularly those relating to freedom of expression. This type of behaviour should have consequences for the relationship between the EU and any state that perpetrates such attacks on freedom. Without strong political pressure on these countries, it will be difficult to bring about peace. The EU should always be at the forefront of combating these kinds of attacks and should remain alert to future developments in the region.
I voted in favour of this resolution on the use of sexual violence in conflicts in North Africa and the Middle East. Women who have actively participated in the uprisings for more democracy, rights and freedoms in North Africa and the Middle East deserve our respect and support. The European Union cannot be silent when these brave fighters for democracy and freedom are cruelly treated. We therefore call on the Commission and the Member State governments to strongly oppose the use of sexual assaults, intimidation and targeting of women in Libya and Egypt, because these countries' incumbent regimes have resorted to sexual violence against women as a weapon in the conflicts that arose during these revolutions. The Egyptian authorities must take urgent steps to end torture, investigate all cases of abuse against peaceful demonstrators, and stop prosecuting civilians before military tribunals. I strongly believe that the changes taking place in North Africa and the Middle East must contribute towards the end of discrimination of women and their full participation in society on equal terms with men.
The acts of violence committed against women and children in the last few weeks, during the conflicts that have broken out in North Africa, are no surprise because, unfortunately, women living through armed conflicts have increasingly become a target for humiliation, torture, possession and control, the intention being to wholly or partly destroy a particular group.
It goes further than that, however: no one has the right to violate the dignity of women merely because they have the courage to demand the right to express their thoughts, actively participating in the construction of a peaceful and democratic world and demanding, above all, the right to gender equality. Inflicting inhumane and degrading treatment, such as electric shocks, 'virginity tests', physical and psychological violence, rape and slavery, is an unacceptable practice to which we must say 'Enough'.
As far as the events in these North African countries are concerned, it is only right that the people responsible for these serious violations be punished, as in any other conflict in the world, because we are dealing here not just with civilians but, what is more reprehensible still, also with soldiers. I sincerely hope that the EU will succeed in applying pressure so that these countries rapidly ratify a series of international judicial instruments, including the Statute of the International Criminal Court and the 1951 Convention relating to the Status of Refugees.
I voted in favour of this resolution because there is an urgent need to halt the use of violence and sexual abuse against women. The European Commission and the Member States should strongly condemn sexual abuse, intimidation, torture and violence against women in Libya and Egypt. We must call on Egypt's Supreme Military Council to take immediate measures to stop these violent crimes against women. We must ensure that all security and armed forces are clearly instructed that crimes and torture cannot be tolerated, will be fully investigated, and the perpetrators held accountable. Furthermore, everyone should be able to express their views on the democratic future of their country without being detained, tortured or subjected to degrading and discriminatory treatment.
Women have had a key voice in the riots calling for more democracy, rights and freedoms in North Africa and the Middle East. Unfortunately, the regimes in Libya and Egypt use violence as a way to intimidate and degrade women, making them more vulnerable. I strongly condemn the acts committed by the Egyptian army against female protesters arrested in Tahrir Square. Immediate steps must be taken as a matter of urgency to put a stop to this degrading treatment, and to ensure that all the security and army forces are clearly told that torture and other forms of ill-treatment will be the subject of a thorough investigation. It is up to the Egyptian authorities to take urgent measures to put a stop to torture, investigate all cases of abuse against peaceful protesters, and to bring an end to the trials of civilians before military tribunals. I urge the Commission and the governments of the Member States to vigorously oppose the use of sexual aggression, intimidation and harassment of women in Libya and Egypt.
I voted in favour of this resolution as it strongly condemns the regimes in Libya and Egypt for resorting to sexual aggression in the course of the conflict which is part of the current revolutions. Women have played a key role in these riots, fighting and risking their lives for more democracy, rights and freedoms. It is vital to ensure that the changes that are happening in North Africa and the Middle East contribute to bringing an end to discrimination against women, and to their full participation in society, on an equal footing with men.
Unfortunately, we are all aware that periods of upheaval and armed conflicts exacerbate situations of violence against women and children, and lead to a rise in cases of sexual abuse. This practice is absolutely reprehensible, as are the use of torture, gang rape, 'virginity tests', threats and abuse, whether physical or psychological, directed at women as a way of intimidating or frightening them, or limiting their rights to political participation, as is happening in Egypt and Libya. The EU, and Parliament in particular, should be a bastion of protection for fundamental rights and human dignity, and clearly and unequivocally denounce all violations of these values. I strongly condemn the practice of violence against women, and also children, in the recent conflicts in the Middle East and North Africa, and I would like to call for the most appropriate measures to be taken to protect their most fundamental rights and dignity.
The fight against the violation of human rights is the main goal of the EU and its institutions. In view of this, the use of sexual violence in any conflict has given rise to the strongest renunciation and condemnation by these organisations. Indeed, many resolutions have been adopted by Parliament denouncing violence against women. This joint motion for a resolution focuses on this violence, in particular, sexual violence, perpetrated against women in North Africa and the Middle East. The reports of violence in the context of war and repression that have reached us are utterly gruesome and have caused great disgust and indignation. The perpetrators of such behaviour cannot go unpunished, even when protected by dictators or under the pretext of backward mentalities. I am therefore voting in favour of this report, which condemns any kind of violence against women in any region, calls for severe penalties for the perpetrators, and establishes EU support for the process of empowering women as a priority, especially those who have had the courage to participate in the so-called 'Arab Spring', and encouraging their full participation in civic life in the countries where they live.
In the discussion which took place on the use of sexual violence in conflicts in North Africa and the Middle East, the Commission pledged to steadfastly advocate bringing an end to sexual violence and slavery, which are recognised as crimes against humanity and war crimes under the Geneva Convention.
As stated in the draft resolution that we submitted, it is vital to insist upon effective diplomatic action that vigorously opposes the use of sexual aggression, intimidation and harassment of women in North Africa and the Middle East, or in any other place.
We would also like to stress the importance of recognising the role of women in the revolutions, and stress the need to guarantee women's rights, including their participation in the new democratic, legal, economic and political structures of these countries, ending the centuries-old discrimination that they have suffered.
I voted in favour of this resolution on the use of sexual violence in conflicts in North Africa and the Middle East. It calls on the Commission and the Member States to strongly oppose the use of sexual assaults, intimidation and the targeting of women in Libya and Egypt. I believe that everyone should be able to express their views on the democratic future of their country without being detained, tortured or subjected to degrading and discriminatory treatment. The role of women in the revolutions and democratisation processes should be acknowledged, and the specific threats they face and the need to support and defend their rights should be underlined.
in writing. - I supported this resolution, which calls on the Commission and the Member State governments to strongly oppose the use of sexual assaults on, and intimidation and targeting of, women in Libya and Egypt and strongly condemns forced 'virginity tests' inflicted by the Egyptian army on women protesters arrested in Tahrir Square and considers this practice as unacceptable, as it amounts to a form of torture; calls on Egypt's Supreme Military Council to take immediate measures to stop this degrading treatment and to ensure that all security and army forces are clearly instructed that torture and other ill-treatment, including forced 'virginity tests', cannot be tolerated and will be fully investigated
In warlike conflicts, it is often the women and children who are the real victims. It has long been known that rape and torture are frequent occurrences. The situation is no different in Libya and Egypt, according to reports from foreign journalists concerned. In Egypt, female demonstrators were arrested and subjected to virginity tests, which were also documented. In Libya, soldiers carried out rapes and torture. A further aggravating factor is that the women who told their stories must now expect severe reprisals, such as being accused of defamation. Once again, a severe abuse of human rights is taking place here about which something should be done, including by the Western powers.
I voted in favour of the resolution because the EU must not close its eyes to these atrocities either and it is only right to demand of the governments in Egypt and Libya that these cases are investigated without exception and the perpetrators held accountable, in order that the countries may continue along the path towards democracy and freedom.
In the course of the unrest in Egypt and Libya, there were reports in the international media of tragic assaults and acts of violence repeatedly being carried out against women. Torture and rape often go unpunished because the authorities quietly drop the cases or, worse still, accusations of 'defamation' are made against the women themselves. The roles of victim and perpetrator are reversed for the benefit of a patriarchal society. The EU must not stand idly by; the EU must do more to protect women and children, as well as the principle of the rule of law for everyone, in Egypt and in Libya. I therefore voted in favour of this motion for a resolution.
The joint motion for a resolution on the use of sexual violence in conflicts in North Africa and the Middle East roundly condemns the crimes identified in Egypt and Libya. The targeting of women in both countries and the complaints about 'virginity tests' conducted by the military on women rounded up in Tahrir Square and subsequently subjected to rape and torture, so that they could then be tried before military courts for failing 'virginity tests', are inhumane and criminal acts in complete breach of the Geneva Convention on crimes against humanity and war crimes.
In addition to its round condemnation, the motion for a resolution, which I supported, calls on the Commission and the governments of the Member States to strongly oppose the use of sexual assaults on, and intimidation and targeting of, women in Libya and Egypt and to take specific and coordinated action to put an immediate stop to these practices.
I voted in favour of this resolution as it condemns gender-based violence and, of course, the use of sexual violence in conflicts. I agree with the need expressed in the resolution to give priority to human rights in measures taken under the European Neighbourhood Policy (ENP) as an integral part of the democratisation process, and also with the need for the EU to share with these countries the experience that it has in equality policies and the fight against gender-based violence.
The uprisings in North Africa and the Middle East have seen women play an active role in demanding their shared desire for democracy and fundamental rights. Unfortunately, the regimes in power in Libya and Egypt have resorted as ever to sexual assault as a weapon with which to target women. We must denounce the use of sexual violence as an instrument for intimidating and humiliating women, without forgetting that the power vacuum that has now emerged could lead to a deterioration in their rights. One significant case is that of a Libyan woman who, in March, told some journalists in a Tripoli hotel that she had been a victim of gang rape by soldiers. Today, that young woman has been sued for defamation by the same men who raped her. We must act by strongly denouncing the disproportionate impact of armed conflicts on women and enhancing their peace building role. I trust that the EU's denunciation of violence against women and children, particularly during armed conflicts, and of all forms of discrimination against them, within the meaning of the Geneva Convention, will be made in the strongest possible terms.
I wholeheartedly supported the resolution on combating sexual violence in the conflicts in North Africa and the Middle East. Mass sexual violence against women is a permanent part of armed conflicts in North Africa and the Middle East. The United Nations Children's Fund (UNICEF) gives, among others, the example of Kenya, a relatively stable country, in which pre-election riots led to a doubling of the number of victims of sexual violence in a matter of days.
Sexual violence is becoming an epidemic. In fact, it has become one of the tactics of war. The European Union must not remain neutral on this issue. It is therefore essential to include gender mainstreaming in the mainstream of European Neighbourhood Policy and in the centre of our efforts towards creating an effective and structured approach to gender equality in the countries covered by the policy. Human rights, an inseparable element of which is the equality of men and women, should constitute an essential element of democratic processes in third countries. It is shocking that despite the prevalence of sexual violence in Africa, governments do not include fighting it among their priorities, as we can see, for example, in the case of South Africa.
The EU should focus its efforts specifically on women. The proposals included in the resolution for the enhanced social integration of women, the promotion of their employment, the fight against illiteracy among women and traditional harmful practices are very important. Education for women and girls must include knowledge of the rights to which they are entitled.
During the recent events in North Africa, the ruling regimes in Libya and Egypt used sexual assault as a weapon for intimidating and persecuting women who took part in the uprisings there. It is vital, firstly, that the perpetrators of these acts are tried for their crimes and, secondly, that the women who suffered such atrocities are protected from any reprisals. I myself have been to the Kivu region in eastern Democratic Republic of the Congo, where this heinous practice is regularly used by soldiers and members of armed groups. I can testify to the extreme suffering of the women rape victims and to the impunity of the perpetrators of these atrocities. The international community must do everything it takes to ensure that the perpetrators of these crimes do not go unpunished.
The revelations concerning the honour crimes and the humiliation suffered by women during the uprisings in the Arab world have shocked and disturbed me, and I am pleased that our Parliament has denounced the atrocities committed against them. Europe cannot allow such violations of human rights and of its most fundamental values to be committed with impunity on its doorstep, in partner countries, and against the backdrop of peaceful demonstrations. I therefore insist that these barbaric acts be investigated and that those responsible be punished. Our resolution addresses an essential requirement for the future of those countries: that of giving women a central role in the democratisation process in Arab societies. Women played a leading, silent, underestimated even, role in the liberation movements, and I think it was essential to pay tribute to it in this text. Europe has pledged to support the countries of North Africa, the Near East and the Middle East in their democratic process. It is now up to us to ensure that we include in that approach guarantees with regard to respect for human rights and equality between men and women.
I am in favour of this report, which deals appropriately with important issues such as the new Statute of the European Investment Bank (EIB) following the Treaty of Lisbon, project bonds, the implications for the planned financing of the EIB during the economic crisis, its financing after 2013 and its activities outside the EU, in particular, development projects, greening projects and how to be stronger with respect to offshore financial centres.
I voted in favour of this report. The European Investment Bank plays a critical role in supporting SMEs, particularly during this financial crisis and economic downturn. Given the huge importance of SMEs to the European economy, it was agreed that from 2008 to 2011, SMEs should receive loans totalling over EUR 30 billion. The European Progress Microfinance Facility was set up in March 2010 with some EUR 200 million in funding from the Commission and the Bank. However, SMEs still face difficulties trying to obtain credit. As stated in the Bank Watch report, SMEs, particularly those in Central and Eastern European Member States, are unable to take advantage of the assistance intended for them. The EIB must lay down clear financing conditions and more strict lending effectiveness criteria for its financial intermediaries providing loans. National financial intermediaries were given a period of two years to provide loans, but as the report states, some financial intermediaries granted only a small portion of the loans or did not grant any at all, although the financial resources were in their accounts. Furthermore, the EIB's website still lacks publicly available data regarding the use and beneficiaries of allocated funding. I believe that the EIB must enhance transparency in its lending through financial intermediaries and report annually on its lending to SMEs, including an evaluation of the accessibility and effectiveness of this and lists of loan beneficiaries.
In the first place, I would like to congratulate the European Investment Bank (EIB) on all the work that it has carried out, particularly its support for small and medium-sized enterprises (SMEs) through funding that has steadily increased since 2008, and also through the creation of the European Progress Microfinance Facility in March 2010. I also believe that the commitment to the idea of project bonds, which is aimed at enhancing the credit rating of bonds issued by companies themselves, and where these bonds are used to finance European transport, energy and IT infrastructures, is a positive step. At this point, it is desirable that both the Commission and the EIB should submit concrete proposals for project bonds. It is also worth highlighting the important work that the EIB may carry out under the EU 2020 strategy, by simplifying procedures and maximising multiplier factors in order to attract public and private sector investors. With regard to EIB financing outside the EU, I believe that a Memorandum of Understanding signed by the EIB, the EBRD and the Commission is desirable, so as to strengthen cooperation in all the countries where they operate, with the dual aim of making their lending policies both consistent with one another and consistent with the EU's political objectives.
The European Investment Bank (EIB), created in 1958 under the Treaty of Rome, is a financial community of the EU which primarily aims to contribute to the balanced development of the EU through economic integration and territorial cohesion. I welcome the changes introduced by the Treaty of Lisbon, which give greater flexibility to EIB financing. I recall the amendments introduced by the Treaty of Lisbon, clarifying the aims of the funding granted by the EIB to third countries, which should support the general principles governing the EU's interactions with the rest of the world, as specified in Article 3(5) TEU, and which, under that assurance, should support the objectives of EU external action. This financial institution is obliged to submit a document with the balance of its activities to Parliament every year. This motion for a resolution focuses on the analysis of the 2009 report. This document refers not only to the improvements that resulted from the adoption of the new statutes, but also to the activities of the EIB.
We recognise the importance that borrowing from the European Investment Bank (EIB) can have for development and social progress, given its low rates and long payment periods. However, its options are not always sufficiently transparent and clear. In addition, neither are the countries and regions that most need to borrow from it those that are most favoured with its loans. This report, which we support, therefore contains some criticisms, suggestions and proposals.
However, we disagree with transforming the EIB into a mere tool for the EU to implement its policies, as well as addressing the problems of social and economic cohesion and social development, which should be considered in the EU budget and EU structural and cohesion funds. Obviously, the EIB can monitor and improve these efforts, but it cannot be a substitute for EU budgetary policies.
The European Investment Bank (EIB) currently plays an irreplaceable role in providing finance in the EU and elsewhere. The submitted report takes a positive view of the fact that the EIB acted correctly in supporting SMEs in the EU during the crisis. It is true that the bank formally committed EUR 30 billion over a four-year period to supporting SMEs. However, the problem is that not all of the money even reached the SMEs. In specific terms, only about half of the funds committed reached SMEs in the V4 region in the first period. The EIB gave banks an inexplicably long period of two years to distribute the funds, and also failed to stipulate any sanctions against banks in the event that this deadline was not met. The banks of Central Europe, hard hit by the crisis, were only too pleased to 'hold on to' these funds. What was billed as support for SMEs therefore became, in reality, support for the Central European branches of foreign banks. There is reason enough to think that this was not by accident, but by design.
To conclude briefly - the EIB is also having problems in the area of development. It needs to take on more employees specialised in development. The EIB is currently under-staffed, despite its impact on so-called developing countries. I also agree with the rapporteur that the EIB must make strict changes to its funding via intermediaries, as this may end up in tax havens.
I welcome the fact that the European Parliament appraises the annual report of the European Investment Bank (EIB), albeit from a distinctly bird's-eye view. The EIB is playing a decisive role in fighting the crisis. For me, however, the issues of transparency and measurable results remain doubtful. The EIB's activity focuses on the three areas where the crisis hit hardest: small and medium-sized enterprises (SMEs), convergence regions and climate action. SMEs play a key role in the recovery of the European economy and the fight against unemployment, and therefore it would be expedient to make it easier for them to access the capital required for developments. In this respect, it would be useful if we could see an assessment of the accessibility and effectiveness of the loans in question every year, which would ensure the transparency of the final purpose of the loans and improve the administrative process. Also in this respect, I believe it is vitally important that the EIB updates and tightens its policy on offshore financial centres.
The EIB plays a very important role in enhancing the European Union's convergence, and due to the technical aid and cofinancing offered by it, the regions under the convergence objectives are able to use an ever larger proportion of the funds available to them. For this reason, I believe that further increasing this role is practical and to be supported.
Lastly, I suggest that the proposal that transparent regulatory supervision should be introduced in the interests of the quality of the EIB's financial situation, the precise measurement of its results, and compliance with effective and successful business practice, deserves consideration.
I approve of the fact that in this period of crisis, the activities of the European Investment Bank should be focused on helping small and medium-sized enterprises, which are the backbone of our society. The involvement of and dialogue with local financial intermediaries is welcome. What is very important in my opinion is the emphasis placed on renewable energy as regards the candidate countries. For this reason, I am voting in favour of the report.
I voted in favour of this resolution because the European Parliament welcomes the changes brought about by the Treaty of Lisbon, allowing more flexibility in EIB financing, including: equity participations as a complement to the ordinary activities of the Bank; the possibility to establish subsidiaries and other entities, in order to regulate the so-called special activities and to provide wider technical assistance services; and the strengthening of the Audit Committee. It recommends considering the suggestion that prudential regulatory supervision should be introduced concerning the quality of the EIB's financial situation, the precise measurement of its results and compliance with the rules of sound business practice. It also welcomes the idea of project bonds, aimed at enhancing the credit rating of bonds issued by companies themselves within the framework of the Europe 2020 strategy and which are used to finance European transport, energy and IT infrastructures and the greening of the economy. Such project bond issuance would impact positively on the availability of capital for growth- and job-enhancing sustainable investments complementing national and Cohesion Fund investment.
in writing. - I voted for this report which recommends the following steps to strengthen the EIB's role in development: (a) the allocation of a greater number of dedicated and specialist staff with expertise in development issues and developing countries, as well as an increase in the local presence of staff in third countries, (b) increasing the share of the participation of local actors in the projects, (c) additional dedicated capital in the area of projects targeting development, (d) the allocation of more grants, (e) exploring the possibility of grouping the EIB's activities in third countries together under a single separate entity.
I should like to record my satisfaction that the Cutaş report on the 2009 annual report of the European Investment Bank (EIB) has been approved. I would emphasise the excellent work done by the EIB in support of small and medium-sized enterprises in a period of economic difficulty and difficult access to loans. I am, moreover, in favour of the development by the EIB, in conjunction with the European Commission, of project bonds for use in financing large infrastructure projects relating to transport, energy and telecommunications, which are essential for achieving the goals of growth and cohesion within the Union.
The 2009 annual report of the European Investment Bank (EIB) highlights the essential role which the EIB has played in supporting small and medium-sized enterprises (SMEs), especially at this time of financial crisis and economic recession. The EIB has focused on three areas which the crisis in Europe has hit hardest, namely: SMEs, convergence regions and climate action. The importance of the SMEs for the European economy is unquestionable, so I welcome the increase in EIB financing for the SMEs in the 2008-2010 period, which totalled EUR 30.8 billion, and the establishment of the European Microfinance Facility, which has been granted about EUR 200 million by the Commission and the EIB.
in writing. - In favour. Although it is not a text that we, as Greens, would have drafted ourselves, we thought the text acceptable enough to vote in favour of it.
The document that has been approved today highlights the clear need for additional support by the European Investment Bank (EIB) in areas strategic to the recovery of the European economy: small and medium-sized enterprises, midcaps and infrastructure and other key growth- and employment-enhancing projects as part of the Europe 2020 strategy. The report urges the EIB to invest in freight transport in the European railway sector as well as in other Trans-European Networks of freight transport with a focus on the Mediterranean, Black Sea and Baltic Sea ports, in order to link them definitively to European markets. The EIB should, moreover, provide more support for the building of the TEN-T network, with the aim of generating a leverage effect for more investment, from both the public and the private sector. In order to achieve this objective, project bonds can act as a complementary investment instrument alongside the budget in the TEN-T fund.